

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1






REVOLVING CREDIT AGREEMENT




dated as of September 26, 2008




among




PRIVATEBANCORP, INC.
as Borrower


and


THE LENDERS FROM TIME TO TIME PARTY HERETO




and




SUNTRUST BANK
as Administrative Agent








SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arranger and Sole Bookrunner




BANC OF AMERICA SECURITIES LLC
as Joint Lead Arranger

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE I.DEFINITIONS; CONSTRUCTION1
Section 1.1.Definitions.1
Section 1.2.Accounting Terms and Determination.15
Section 1.3.Terms Generally16
ARTICLE II.AMOUNT AND TERMS OF THE REVOLVING COMMITMENTS16
Section 2.1.Revolving Loans16
Section 2.2.Procedure for Revolving Loans16
Section 2.3.Funding of Borrowings.17
Section 2.4.Interest Elections.18
Section 2.5.Optional Reduction and Termination of Revolving Commitments.18
Section 2.6.Repayment and Prepayments of Revolving Loans.19
Section 2.7.Interest on Loans.19
Section 2.8.Facility Fees20
Section 2.9.Computation of Interest and Fees20
Section 2.10.Inability to Determine Interest Rates20
Section 2.11.Evidence of Indebtedness21
Section 2.12.Illegality21
Section 2.13.Increased Costs.22
Section 2.14.Funding Indemnity23
Section 2.15.Taxes.23
Section 2.16.Payments Generally; Pro Rata Treatment; Sharing of Set-offs.25
Section 2.17.Mitigation of Obligations; Replacement of Lenders.26
Section 2.18.Incremental Facility.27
ARTICLE III.CONDITIONS PRECEDENT TO REVOLVING LOANS29
Section 3.1.Conditions To Initial Revolving Loans29
Section 3.2.Each Revolving Loan31
ARTICLE IV.REPRESENTATIONS AND WARRANTIES32
Section 4.1.Existence; Power32
Section 4.2.Organizational Power; Authorization32
Section 4.3.Governmental Approvals; No Conflicts32
Section 4.4.Financial Statements32
Section 4.5.Litigation Matters and Enforcement Actions33
Section 4.6.Compliance with Laws and Agreements33
Section 4.7.Investment Company Act34
Section 4.8.Taxes34
Section 4.9.Margin Regulations34
Section 4.10.ERISA34
Section 4.11.Disclosure35
Section 4.12.Subsidiaries35
Section 4.13.Dividend Restrictions; Other Restrictions.35
Section 4.14.Capital Measures36
Section 4.15.FDIC Insurance36
Section 4.16.Ownership of Property.36
Section 4.17.OFAC37
Section 4.18.Patriot Act37
Section 4.19.Allowance for Loan and Lease Losses37
Section 4.20.Solvency37
Section 4.21.Security Interests and Liens37
ARTICLE V.AFFIRMATIVE COVENANTS38
Section 5.1.Financial Statements and Other Information38
Section 5.2.Notices of Material Events40
Section 5.3.Existence; Conduct of Business41
Section 5.4.Compliance with Laws, Etc.41
Section 5.5.Payment of Obligations41
Section 5.6.Books and Records41
Section 5.7.Visitation, Inspection, Etc.41
Section 5.8.Maintenance of Properties; Insurance.41
Section 5.9.Use of Proceeds42
Section 5.10.Clean Up Period42
Section 5.11.Further Assurances42
ARTICLE VI.FINANCIAL COVENANTS42
Section 6.1.Loan Loss Reserve Coverage42
Section 6.2.Consolidated Net Worth42
Section 6.3.Ratio of Nonperforming Assets to Total Loans and OREO43
Section 6.4.Double Leverage Ratio43
Section 6.5.Capital Measures.43
ARTICLE VII.NEGATIVE COVENANTS44
Section 7.1.Indebtedness44
Section 7.2.Negative Pledge45
Section 7.3.Fundamental Changes.46
Section 7.4.Restricted Payments46
Section 7.5.Restrictive Agreements47
Section 7.6.Investments, Etc.47
Section 7.7.Transactions with Affiliates48
Section 7.8.Unsafe and Unsound Practices48
ARTICLE VIII.EVENTS OF DEFAULT48
Section 8.1.Events of Default48
ARTICLE IX.THE ADMINISTRATIVE AGENT52
Section 9.1.Appointment of Administrative Agent52
Section 9.2.Nature of Duties of Administrative Agent52
Section 9.3.Lack of Reliance on the Administrative Agent53
Section 9.4.Certain Rights of the Administrative Agent53
Section 9.5.Reliance by Administrative Agent53
Section 9.6.The Administrative Agent in its Individual Capacity53
Section 9.7.Successor Administrative Agent.54
Section 9.8.Collateral Matters.54
ARTICLE X.MISCELLANEOUS55
Section 10.1.Notices.55
Section 10.2.Waiver; Amendments.56
Section 10.3.Expenses; Indemnification.57
Section 10.4.Successors and Assigns.58
Section 10.5.Governing Law; Jurisdiction; Consent to Service of Process.60
Section 10.6.WAIVER OF JURY TRIAL61
Section 10.7.Right of Setoff61
Section 10.8.Counterparts; Integration61
Section 10.9.Survival61
Section 10.10.Severability62
Section 10.11.Confidentiality62
Section 10.12.Interest Rate Limitation63
Section 10.13.Waiver of Effect of Corporate Seal63
Section 10.14.Patriot Act63
Section 10.15.Bookrunner and Lead Arrangers63




Schedules


Schedule 4.12                                           -           Subsidiaries
Schedule 7.1                                           -           Outstanding
Indebtedness


Exhibits


Exhibit A                                -           Form of Pledge Agreement
Exhibit B                                           Form of Revolving Credit
Note
Exhibit 2.2                                           -           Form of Notice
of Borrowing
Exhibit 2.4                                           -           Form of Notice
of Continuation/Conversion
Exhibit 3.1(b)(v)                                           -           Form of
Secretary’s Certificate
Exhibit 3.1(b)(viii)                                           -           Form
of Officer’s Certificate
Exhibit 5.1(c)                                           -           Form of
Compliance Certificate















-  -
 
 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT




THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of September 26, 2008, by and among PRIVATEBANCORP, INC., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions from time
to time party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower has requested the Lenders, and the Lenders have agreed,
subject to the terms and conditions of this Agreement, to establish a 364-day
revolving credit facility in an original principal amount of $20,000,000
(subject to increases not to exceed $30,000,000 in aggregate principal amount
pursuant to Section 2.18);


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Administrative Agent and the Lenders agree as
follows:


ARTICLE I.DEFINITIONS; CONSTRUCTION


Section 1.1. Definitions.
In addition to the other terms defined herein, the following terms used herein
shall have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):


“Acquisition” shall mean any transaction or a series of related transactions for
the purpose of, or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of any Person, (b) the acquisition of greater than 50% of the capital
stock, partnership interest, membership interest or other equity interests of
any Person, or otherwise causing a Person to become a Subsidiary, or (c) a
merger or consolidation of, or any other combination with, another Person (other
than a Person that is a Subsidiary), provided that the Borrower or any
Subsidiary is the surviving entity.


“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.


“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.


“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.


“Aggregate Revolving Commitments” shall mean the sum of the Revolving
Commitments of all Lenders at any time outstanding.  On the Closing Date, the
Aggregate Revolving Commitments shall equal Twenty Million
Dollars ($20,000,000).


“Allowance for Loan and Lease Losses” shall mean the amount set forth under the
line item “allowance for loan and lease losses” on the Borrower’s most recently
consolidated balance sheet delivered pursuant to Section 5.1(a) or
Section 5.1(b), as applicable; provided, that, so long as the Borrower’s
consolidated balance references “allowance for loan losses”, the term “Allowance
for Loan and Lease Losses” shall be deemed to refer to such line item “allowance
for loan losses” as provided above.


“Availability Period” shall mean the period from the Closing Date to the
Commitment Termination Date.


“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%).  The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers.  The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate.  Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.


“Base Rate Loan” shall mean any Revolving Loan accruing interest at the Base
Rate.


“Base Rate Margin” shall mean 0.25% per annum.


“Borrowing” shall mean a borrowing consisting of a Revolving Loan from each
Lender of the same Type made, converted or continued on the same date and in
case of Eurodollar Loans, as to which a single Interest Period is in effect.


“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia or New York, New York are
authorized or required by law to close and (ii) if such day relates to a
borrowing or continuation of, a payment or prepayment of principal or interest
on, or an Interest Period for, a Eurodollar Loan or a notice with respect
thereto, any day on which dealings in Dollars are carried on in the London
interbank market.


“Call Report” shall mean, with respect to each Financial Institution Subsidiary,
the “Consolidated Reports of Condition and Income” (FFIEC Form 031 or 041 or any
successor form of the Federal Financial Institutions Examination Council).


“Change in Control” shall mean (a) with respect to the Borrower, the occurrence
of one or more of the following events: (i) any sale, lease, exchange or other
transfer (in a single transaction or a series of related transactions) of all or
a material portion of the assets of the Borrower to any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof),
(ii) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 25% or more of the outstanding shares of the
voting stock of the Borrower or (iii) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (A) nominated by the Borrower’s board of directors as
constituted as of the Closing Date or (B) appointed by directors so nominated,
or (b) the Borrower shall own, directly or indirectly, less than 100% of the
voting stock of The PrivateBank and Trust Company, or less than 80% of any other
Financial Institution Subsidiary.


“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or for purposes of Section 2.13(b), by such
Lender’s holding company, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.


“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived, and unless otherwise indicated,
shall be the date of this Agreement.


“Code” shall mean the Internal Revenue Code of 1986, as amended an in effect
from time to time.


“Collateral” shall mean any real or personal property directly or indirectly
securing any of the Obligations, and includes the Pledged Shares.


“Commitment Termination Date” shall mean September 24, 2009, or such earlier
date as the Revolving Commitments are terminated pursuant to Section 8.1.


“Compliance Certificate” shall mean a certificate from the Chief Financial
Officer or the President of the Borrower in the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit 5.1(c).


“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP.


“Consolidated Net Worth” shall mean, as of any date, the amount set forth under
the line item “total stockholders’ equity” on the Borrower’s consolidated
balance sheet most recently delivered pursuant to Section 5.1(a) or
Section 5.1(b), as applicable.


“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.


“Control” shall mean the power, directly or indi­rectly, to direct or cause the
direction of the man­agement and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.


“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.


“Default Interest” shall have the meaning set forth in Section 2.7(b).


“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.


“Double Leverage Ratio” shall mean the ratio of (a) the Borrower’s investments
in Subsidiaries to (b) the Borrower’s total equity capital (in each case, as
those items are set forth on Schedule PC of the Borrower’s most recent FRY-9LP
Report).


“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.


“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.


“ERISA” shall mean the Employee Retirement Income Secu­rity Act of 1974, as
amended from time to time, and any successor statute.


“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.


“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.


“Eurodollar” when used in reference to any Revolving Loan or any Borrowing,
refers to whether such Revolving Loan or such Borrowing bears interest at a rate
determined by reference to LIBOR.


“Event of Default” shall have the meaning provided in Article VIII.


“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located and (c) in the case of a Foreign
Lender, any withholding tax that (i) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), (ii) is imposed on amounts payable to such
Foreign Lender at any time that such Foreign Lender designates a new lending
office, other than taxes that have accrued prior to the designation of such
lending office that are otherwise not Excluded Taxes, and (iii)  is attributable
to such Foreign Lender’s failure to comply with Section 2.15(e).


“Existing Credit Agreement” shall mean that certain Amended and Restated Loan
and Subordinated Debenture Purchase Agreement, dated as of September 29, 2005,
by and between the Borrower and LaSalle Bank National Association, as amended
through the date hereof.


“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.


“Financial Institution Subsidiary” shall mean each of (a) those Financial
Institution Subsidiaries set forth on Schedule 4.12 and designated as a
“Financial Institution Subsidiary” and (b) each other Subsidiary hereafter
formed or acquired that is a regulated financial institution.


“Fiscal Quarter” shall mean each fiscal quarter (including the fiscal quarter at
the fiscal year-end) of the Borrower and its Subsidiaries.


“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.


“FRB” shall mean the Board of Governors of the Federal Reserve System.


“FR Y-9C Report” shall mean the “Consolidated Financial Statements for Bank
Holding Companies (FR Y-9C)” submitted by the Borrower as required by
Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and
Section 225.5(b) of Regulation Y (12 CFR 225.5(b)), or any successor or similar
replacement report.
 
“FR Y-9LP Report” shall mean the “Parent Company Only Financial Statements for
Large Bank Holding Companies (FR Y-9LP)” submitted by the Borrower as required
by Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and Section
225.5(b) of Regulation Y (12 CFR 225.5(b)), or any successor or similar
replacement report.


“GAAP” shall mean generally accepted accounting prin­ciples in the United States
applied on a consistent basis and subject to the terms of Section 1.2.


“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including without limitation any federal or state agency charged
with the supervision or regulation of depositary institutions or holding
companies of depositary institutions (as used herein, including any trust
company subsidiaries whether or not they take deposits), or engaged in the
insurance of depositary institution deposits, or any court, administrative
agency or commission or other governmental agency, authority or instrumentality
having supervisory or regulatory authority with respect to the Borrower and/or
any of its Subsidiaries.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


 “Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.


 “Hedging Transaction” of any Person shall mean (a) any transaction (including
an agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.


“Incremental Facility Amendment” shall have the meaning assigned to such term in
Section 2.18(c).


“Incremental Lender” shall have the meaning assigned to such term in
Section 2.18(c).


“Incremental Revolving Commitment” shall have the meaning assigned to such term
in Section 2.18(a).


“Incremental Revolving Commitments Effective Date” shall have the meaning
assigned to such term in Section 2.18(d).


“Indebtedness” of any Person shall mean, without dupli­cation (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business; provided, that for purposes of Section 8.1(f), trade
payables overdue by more than 90 days shall be included in this definition
except to the extent that any of such trade payables are being disputed in good
faith and by appropriate measures), (iv) all obligations of such Person under
any conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all obligations of such Person under capital leases
and all monetary obligations of such Person under Synthetic Leases, (vi) all
obligations, contingent or otherwise, of such Person in respect of letters of
credit, acceptances or similar extensions of credit, (vii) all guarantees by
such Person of Indebtedness of others, (viii) all Indebtedness of a third party
secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any capital stock of such Person, (x) all Hedging Obligations
of such Person; and (xi) all obligations of such Person in respect of any trust
preferred securities, preferred equity or other types of hybrid capital
securities issued by such Person.


“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.


“Interest Period” shall mean, with respect to any Eurodollar Loan, a period of
one, two, three or six months, provided that:


(i)
the initial Interest Period for any such Eurodollar Loan shall commence on the
date of such Eurodollar Loan and each Interest Period occurring thereafter in
respect of such Loan shall commence on the day on which the next preceding
Interest Period expires;



(ii)           if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Pe­riod shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;


(iii)           any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no nu­merically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;


(iv)           no Interest Period may extend beyond the Commitment Termination
Date.


“Investments” shall have the meaning set forth in Section 7.6 hereof.


“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.


“LIBOR” shall mean, for any applicable Interest Period with respect to a
Eurodollar Loan, that rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) that is equal to the quotient of:


(i)           the rate per annum for deposits in Dollars for a period equal to
such Interest Period on that page of the Telerate, Reuters or Bloomberg
reporting services (whichever one is then currently being used by the
Administrative Agent for quotations in Dollars) which displays the British
Bankers’ Association Interest Settlement Rates for deposits in U.S. Dollars as
of 11:00 a.m. (London, England time) on the day that is two Business Days prior
to the first day of the Interest Period, or if such page or service shall cease
to be available, such other page or such other service (as the case may be) for
the purpose of displaying British Bankers’ Association Interest Settlement Rates
for Dollars as the Administrative Agent, in its discretion, shall select;
provided, that if the Administrative Agent determines that the relevant
foregoing sources are unavailable for the relevant Interest Period, LIBOR shall
mean the rate of interest determined by the Administrative Agent to be the
average (rounded upward, if necessary, to the nearest 1/100th of 1%) of the
rates per annum at which deposits in Dollars are offered to the Administrative
Agent two (2) Business Days preceding the first day of such Interest Period by
leading banks in the London interbank market as of 10:00 a.m. (New York, New
York time) for delivery on the first day of such Interest Period and for the
number of days comprised therein, divided by


(ii)           a percentage equal to 1.00 minus the maximum reserve percentages
(including any emergency, supplemental, special or other marginal reserves)
expressed as a decimal (rounded upward to the next 1/100th of 1%) in effect on
any day for the applicable Interest Period to which the Administrative Agent is
subject with respect to any Eurodollar Loan pursuant to regulations issued by
the Board of Governors of the Federal Reserve System with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D).  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D.  This percentage will be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Lien” shall mean any mortgage, pledge, security inter­est, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agree­ment or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).


“Loan Documents” shall mean, collectively, this Agree­ment, each Revolving
Credit Note, each Notice of Borrowing, each Notice of Continuation/Conversion,
the Pledge Agreement and any and all other instruments, agreements, documents
and writings executed in connection with any of the foregoing.


“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a material adverse effect on, (i) the business, results of
operations, finan­cial condition, assets or liabilities of the Borrower and of
the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Borrower to make any payments required to be made under this Agreement or any
other Loan Document or to perform any of its material obligations under the Loan
Documents, (iii) the rights and remedies of Administrative Agent and the Lenders
under any of the Loan Documents or (iv) the legality, validity or enforceability
of any of the Loan Documents.


“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.


“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).


“Nonperforming Assets” shall mean the sum of (a) Nonperforming Loans, and
(b) Other Real Estate Owned (determined in accordance with, and as set forth on,
Borrower’s FR Y-9C Report).


“Nonperforming Loans” shall mean the sum of (a) nonaccrual loans and lease
financing receivables, (b) loans and lease financing receivables that are
contractually past due 90 days or more as to interest or principal and are still
accruing interest and (c) loans for which the terms have been modified due to a
deterioration in the financial position of the borrower (in each case, as
determined in accordance with, and as set forth on, Borrower’s FR Y-9C Report).


“Notice of Borrowing” shall have the meaning as set forth in Section 2.2.


“Notice of Continuation/Conversion” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the continuation or conversion of an
outstanding Borrowing as provided in Section 2.4(b).


“Obligations” shall mean all indebtedness, obligations, liabilities and other
amounts owing by the Borrower to the Administrative Agent and any Lender and,
only with respect to Hedging Transactions, any Affiliate of the Administrative
Agent or any Lender, pursuant to or in connection with (a) this Agreement or any
other Loan Document, including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations under letters of credit, all Hedging Obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to Administrative Agent and any Lender incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, together with all renew­als,
extensions, modifications or refinancings thereof and (b) any agreement
governing the provision to the Borrower or any Subsidiary of treasury or cash
management services.


“Other Real Estate Owned” shall mean the sum of (a) real estate acquired in
satisfaction of debts previously contracted and (b) other real estate owned, as
set forth on Schedule HC-M of Borrower’s FR Y-9C Report.


“Other Taxes” shall mean any and all present and future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made by, or on behalf of, the Borrower hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Documents.


“Participant” shall have the meaning set forth in Section 10.4(c).


“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, Atlanta, Georgia 30308, or such other location as to which
the Administrative Agent shall have given written notice to the Borrower and the
other Lenders.


“PBGC” shall mean the Pension Benefit Guaranty Corpora­tion referred to and
defined in ERISA, and any successor entity performing similar functions.


“Permitted Encumbrances” shall mean


(i)
Liens imposed by law for taxes not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;



(ii)
statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law created in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;



(iii)
pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations and Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith cash deposits in connection with tenders, contracts or leases to
which the Borrower or any of its Subsidiaries is a party or other cash deposits
in any such foregoing case that is required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;



(iv)
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obli­gations
of a like nature, in each case in the ordinary course of business;



(v)
judgment and attachment Liens not giving rise to an Event of Default or Liens
created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;



(vi)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries taken as a whole;



(vii)           Liens, charges and encumbrances incidental to the conduct of the
business of the Financial Institution Subsidiaries incurred in the ordinary
course of business and consistent with past practices;


(viii)          Liens to secure public funds or other pledges of funds required
by law to secure deposits; and


(ix)           repurchase agreements, reverse repurchase agreements and other
similar transactions entered into by any Financial Institution Subsidiary in the
ordinary course of its banking, deposit or trust business;


provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Financial Institution Subsidiary Indebtedness” means obligations
incurred by any Financial Institution Subsidiary in the ordinary course of
business in such circumstances as may be incidental or usual in carrying on the
banking or trust or mortgage business of a bank, thrift, trust company, or
mortgage company incurred in accordance with applicable laws and regulations and
safe and sound practices, including obligations incurred in connection
with:  (a) any deposits with or funds collected by such Subsidiary; (b) the
endorsement of instruments for deposit or collection in the ordinary course of
business, (c) any bankers acceptance credit of such Subsidiary; (d) any check,
note, certificate of deposit, instrument, money or letter of credit issued by
such Subsidiary; (e) any check, note, certificate of deposit, money order,
traveler’s check, draft or bill of exchange issued, accepted or endorsed by such
Subsidiary; (f) any discount with, borrowing from, or other obligation to, any
Federal Reserve Bank or any Federal Home Loan Bank; (g) any agreement made by
such Subsidiary to purchase or repurchase securities, loans or Federal funds or
any interest or participation in any thereof; (h) any guarantee, indemnity or
similar obligation incurred by such Subsidiary in the ordinary course of its
banking or trust business and consistent with past practices; (i) any
transaction in the nature of an extension of credit, whether in the form of a
commitment or otherwise, undertaken by such Subsidiary for the account of a
third party with the application of the same banking considerations and legal
lending limits that would be applicable if the transaction were a loan to such
party; (j) any transaction in which such Subsidiary acts solely in the fiduciary
or agency capacity; (k) other short-term liabilities similar to those enumerated
in clauses (a) and (g) above, including United States Treasury tax and loan
borrowings, (l) any Hedging Obligations or other obligations or liabilities
relating to Hedging Transactions entered into by such Subsidiary in connection
with facilitating the hedging risk of a customer of such Subsidiary or another
Financial Institution Subsidiary, but excluding any Hedging Obligations or other
obligations or liabilities relating to Hedging Transactions entered into for
speculative purposes or that are speculative in nature, (m) any Indebtedness of
one Financial Institution Subsidiary to another Financial Institution Subsidiary
and (n) any Indebtedness of such Subsidiary relating to letters of credit issued
or confirmed by a third party financial institution for the account of such
Subsidiary for the ultimate account of such Subsidiary’s customer.


“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Pledge Agreement” shall mean the Pledge and Security Agreement dated as of the
Closing Date executed by the Borrower in favor of the Administrative Agent, in
substantially the form of Exhibit A, as the same may be amended, restated or
otherwise modified from time to time in accordance with the terms thereof.


“Pledged Shares” shall mean all of the issued and outstanding shares of capital
stock of The PrivateBank and Trust Company, an Illinois state-chartered,
non-member bank pledged to the Administrative Agent for the benefit of the
Lenders pursuant to the Pledge Agreement.


“Pro Rata Share” shall mean, with respect to any Lender at any time, a
percentage, the numerator of which shall be such Lender’s Revolving Commitment
and the denominator of which shall be the sum of the Aggregate Revolving
Commitments; or if the Aggregate Revolving Commitments have been terminated or
expired or if the Revolving Loans have been declared to be due and payable, a
percentage, the numerator of which shall be the sum of such Lender’s Revolving
Loans and the denominator of which shall be the sum of the aggregate Revolving
Loans of all Lenders.


“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.


“Required Lenders” shall mean, at any time, (a) if the number of Lenders under
this Agreement at the time of determination shall equal two, both such Lenders,
(b) if the number of Lenders under this Agreement at the time of determination
shall equal three, any two of such Lenders so long as such two Lenders hold more
than 50% of the aggregate outstanding Revolving Loans at such time (or if the
Lenders have no Revolving Loans outstanding at such time, then any two Lenders
holding more than 50% of the Aggregate Revolving Commitments), and (c) if the
number of Lenders under this Agreement at the time of determination shall equal
four or more, those Lenders holding more than 50% of the aggregate outstanding
Revolving Loans at such time (or if the Lenders have no Revolving Loans
outstanding, then Lenders holding more than 50% of the Aggregate Revolving
Commitments).


“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a managing director of the Borrower or such other representative of the
Borrower as may be designated in writing by any one of the foregoing with the
consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer, controller or the treasurer of the
Borrower.


“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on the
signature pages to this Agreement, as such amount may be increased by an
Incremental Facility Amendment pursuant to Section 2.18, or in the case of a
Person becoming a Lender after the Closing Date, the amount of its Incremental
Revolving Commitment or the amount of its assigned “Revolving Commitment” as
provided in an Assignment and Acceptance Agreement executed by such Person as an
assignee, as the same may be changed pursuant to terms hereof.


“Revolving Commitment Increase” shall have the meaning assigned to such term in
Section 2.18(b).


“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of each Lender in the principal amount of its Revolving Commitment, in
substantially the form of Exhibit B.


“Revolving Loan” shall mean a loan made by a Lender to the Borrower under its
Revolving Commitment, which may be a Eurodollar Loan or a Base Rate Loan.


“RICO Related Law” shall mean the Racketeer Influenced and Corrupt Organizations
Act of 1970 or any other federal, state or local law for which forfeiture of
assets is a potential penalty.


“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, part­nership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, part­nership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (ii) that is, as
of such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” under this Agreement shall
mean a Subsidiary of the Borrower.


“Synthetic Lease” of any Person shall mean (a) a lease designed to have the
characteristics of a loan for federal income tax purposes while obtaining
operating lease treatment for financial accounting purposes, or (b) an agreement
for the use or possession of property creating obligations that are not required
to appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person would be characterized by a court of competent
jurisdiction as indebtedness of such Person.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“The PrivateBank and Trust Company” shall mean The PrivateBank and Trust
Company, an Illinois state chartered bank and wholly owned Subsidiary of the
Borrower.


“Total Loans” shall mean for the Borrower on a consolidated basis the line item
“Loans net of unearned discount” set forth on the Borrower’s consolidated
balance sheet delivered pursuant to Section 5.1(a) and Section 5.1(b).


“Type”, when used in reference to a Revolving Loan or Borrowing, refers to
whether the rate of interest on such Revolving Loans, or on the Revolving Loans
comprising such Borrowing, is determined by reference to LIBOR or the Base Rate.


“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


Section 1.2. Accounting Terms and Determination. 
  Unless otherwise defined or specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for such changes approved by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statement of the Borrower delivered pursuant to Section 5.1(a); provided, that
if the Borrower notifies the Administrative Agent that the Borrower wishes to
amend any covenant in Article VI to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.


Section 1.3. Terms Generally
.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without
limitation”.  In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the word
“to” means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to Atlanta, Georgia time, unless
otherwise indicated.


ARTICLE II.AMOUNT AND TERMS OF THE REVOLVING COMMITMENTS


Section 2.1. Revolving Loans
.  Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Revolving Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (i) such Lender’s aggregate Revolving Loans exceeding
such Lender’s Revolving Commitment or (ii) the sum of the Revolving Loans of all
Lenders exceeding the Aggregate Revolving Commitments.  During the Availability
Period, the Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement; pro­vided,
that the Borrower may not borrow or reborrow should there exist a Default or
Event of Default.


Section 2.2. Procedure for Revolving Loans
.  The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing substantially
in the form of Exhibit 2.2 attached hereto (a “Notice of Borrowing”) (x) prior
to 11:00 a.m. one (1) Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to the
requested date of each Eurodollar Borrowing.  Each Notice of Borrowing shall be
irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period).  Each Borrowing shall consist entirely of Base Rate Loans or Eurodollar
Loans, as the Borrower may request.  The aggregate principal amount of each
Eurodollar Borrowing shall be not less than $2,500,000 or a larger multiple of
$500,000, and the aggregate principal amount of each Base Rate Borrowing shall
not be less than $500,000 or a larger multiple of $100,000.  At no time shall
the total number of Eurodollar Borrowings outstanding at any time exceed
six.  Promptly following the receipt of a Notice of Borrowing in accordance
herewith, the Administrative Agent shall advise each Lender of the details
thereof and the amount of such Lender’s Revolving Loan to be made as part of the
requested Revolving Borrowing.


Section 2.3. Funding of Borrowings.


(a)           Each Lender will make available each Revolving Loan to be made by
it hereunder on the proposed date thereof by wire transfer in immediately
available funds by 11:00 a.m. to the Administrative Agent at the Payment
Office.  The Administrative Agent will make such Revolving Loans available to
the Borrower by promptly crediting the amounts that it receives, in like funds
by the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent as set forth in the applicable Notice of Borrowing.


(b)           Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date,
and the Administrative Agent, in reliance on such assumption, may make available
to the Borrower on such date a cor­responding amount.  If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
on the date of such Borrowing, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender to­gether with
interest at the Federal Funds Rate for up to two (2) days and thereafter at the
rate specified for such Borrowing.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Bor­rowing.  Nothing in
this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to preju­dice any rights
which the Borrower may have against any Lender as a result of any de­fault by
such Lender hereunder.


(c)           All Revolving Loans shall be made by the Lenders on the basis of
their respective Pro Rata Shares.  No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be ob­ligated to make its Revolving Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Revolving Loans
hereunder.


Section 2.4. Interest Elections.


(a)           Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of
Borrowing.  Thereafter, the Borrower may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.


(b)           To make an election pursuant to this Section, the Borrower shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.4 attached hereto (a “Notice of Continuation/Conversion”) that is to
be continued or converted, as the case may be, (x) prior to 11:00 a.m. one (1)
Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing.  Each such Notice of
Continuation/Conversion shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Continuation/Conversion applies; (ii) the effective date
of the election made pursuant to such Notice of Continuation/Conversion, which
shall be a Business Day, (iii) whether the resulting Borrowing is to be a Base
Rate Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is
to be a Eurodollar Borrowing, the Interest Period applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of “Interest Period”.  If any such Notice of Continuation/Conversion
requests a Eurodollar Borrowing but does not specify an Interest Period, the
Borrower shall be deemed to have selected an Interest Period of one month.  The
principal amount of any resulting Borrowing shall satisfy the minimum borrowing
amount for Eurodollar Borrowings and Base Rate Borrowings set forth in
Section 2.2.


(c)           If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing.  No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.


(d)           Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.


Section 2.5. Optional Reduction and Termination of Revolving Commitments.


(a)           The Aggregate Revolving Commitments shall terminate on the
Commitment Termination Date.


(b)           Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.5 shall be in an amount of
at least $2,500,000 and any larger multiple of $500,000 and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitments (after giving effect thereto and any concurrent prepayments made
under Section 2.6) to an amount less than the outstanding Revolving Loans of all
Lenders.


Section 2.6. Repayment and Prepayments of Revolving Loans.


(a)           The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Commitment Termination Date.


(b)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing, in whole or in part, without premium or penalty,
by giving irrevocable written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent no later than (i) in the case of prepayment
of any Eurodollar Borrowing, prior to 11:00 a.m. not less than three (3)
Business Days prior to any such prepayment, and (ii) in the case of any
prepayment of any Base Rate Borrowing, prior to 11:00 a.m. not less than one
Business Day prior to the date of such prepayment.  Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid.  Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
Lender of the contents thereof and of such Lender’s Pro Rata Share of any such
prepayment.  If such notice is given, the aggregate amount specified in such
notice shall be due and payable on the date designated in such notice, together
with accrued interest to such date on the amount so prepaid in accordance with
Section 2.16(a); provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.14.  Each partial
prepayment of any Revolving Loan shall be in an amount that would be permitted
in the case of an advance of a Borrowing of the same Type pursuant to
Section 2.2.  Each prepayment of a Borrowing shall be applied ratably to the
Revolving Loans comprising such Borrowing.


(c)           All prepayments shall be applied first to any outstanding Base
Rate Loans and then to Eurodollar Loans in direct order of Interest Period
maturities.


Section 2.7. Interest on Loans.


(a)           The Borrower shall pay interest (i) on each Base Rate Loan, at the
Base Rate in effect from time to time plus the Base Rate Margin, and (ii) on
each Eurodollar Loan, at LIBOR for the applicable Interest Period in effect for
such Eurodollar Loan, plus 1.25% per annum.


(b)           Following the occurrence of an Event of Default, and in any event
after acceleration, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Pe­riod plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
and all other Obligations under this Agreement (other than Loans), at the Base
Rate plus the Base Rate Margin plus 2% per annum.


(c)           Interest on the principal amount of all Revolving Loans shall
accrue from and includ­ing the date such Revolving Loans are made to but
excluding the date of any repay­ment thereof.  Interest on all outstanding
Eurodollar Loans shall be payable in arrears on the last day of each Interest
Period applicable thereto and in the case of Eurodollar Loans having an Interest
Period longer than three months, on the date which occurs every three months
after the initial date of such Interest Period, and in any case on the
Commitment Termination Date.  Interest on all Base Rate Loans shall be payable
in arrears on the last day of each calendar quarter and on the Commitment
Termination Date.  All Default Interest shall be payable on demand.


(d)           The Administrative Agent shall determine each interest rate
applicable to the Revolving Loans hereunder and shall promptly notify the
Borrower and the Lenders of such rate in writing (or by telephone, promptly
con­firmed in writing).  Any such determination shall be conclusive and binding
for all purposes, absent manifest error.


Section 2.8. Facility Fees
.  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at 0.20% per annum on the daily
amount of the Revolving Commitment (whether used or unused) of such Lender
during the Availability Period; provided, that if such Lender continues to have
any Revolving Loans after the Commitment Termination Date, then the facility fee
shall continue to accrue on the daily amount of such Revolving Loans from and
after the Commitment Termination Date to the date that all of such Lender’s
Revolving Loans have been paid in full.  Accrued facility fees shall be payable
in arrears on the last day of each March, June, September and December of each
year and on the Commitment Termination Date, commencing on the first such date
after the Closing Date; provided further, that any facility fees accruing after
the Commitment Termination Date shall be payable on demand.


Section 2.9. Computation of Interest and Fees
.  All computations of interest and fees hereunder shall be made on the basis of
a year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed).  Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
con­clusive and binding for all purposes.


Section 2.10. Inability to Determine Interest Rates
.  If prior to the commencement of any Interest Period for any Borrowing of
Eurodollar Loans, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that (a) by
reason of circumstances affecting the relevant interbank market, ad­equate means
do not exist for ascertaining LIBOR for such Interest Period, or (b) the
Administrative Agent shall have received notice from the Required Lenders that
LIBOR does not adequately and fairly reflect the cost to such Lenders of making,
funding or maintaining its Eurodollar Loans for such Interest Period, the
Administrative Agent shall give written notice (or telephonic notice, promptly
confirmed in writing) to the Borrower as soon as practicable thereafter.  Until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giv­ing rise to such notice no longer exist, (x) the obligations
of the Lenders to make Eurodollar Loans or to continue or convert outstanding
Revolving Loans as or into Eurodollar Loans shall be suspended and (y) all such
affected Revolving Loans shall be converted into Base Rate Loans on the last day
of the then current Interest Period unless the Borrower elects to prepay such
Revolving Loans in accordance with this Agreement.


Section 2.11. Evidence of Indebtedness
.  Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Revolving Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement.  The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Revolving Loan made hereunder by each
Lender, the Type thereof and the Interest Period applicable thereto, (iii) the
date of each continuation thereof pursuant to Section 2.4, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.4,
(v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
such Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof.  The entries made in such records shall be
prima facie evidence (absent manifest error) of the existence and amounts of the
obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) made by such Lender to the Borrower in accordance with the terms of
this Agreement.  On the Closing Date, the Borrower will execute and deliver a
Revolving Credit Note to each Lender.


Section 2.12. Illegality
.  If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to continue or convert any outstanding Revolving Loans as
or into Eurodollar Loans, shall be suspended.  In the case of the making of a
Eurodollar Borrowing, such Lender’s Revolving Loan shall be made as a Base Rate
Loan as part of the same Borrowing for the same Interest Period and if the
affected Eurodollar Loan is then outstanding, such Loan shall be converted to a
Base Rate Loan either (x) on the last day of the then current Interest Period
applicable to such Eurodollar Loan if such Lender may lawfully continue to
maintain such Eurodollar Loan to such date or (y) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date.  Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not be disadvantageous to such Lender
in the good faith exercise of its discretion.


Section 2.13. Increased Costs.


(a)           If any Change in Law shall:


(i)
impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of LIBOR
hereunder against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
calculation of LIBOR); or



(ii)           impose on any Lender or the eurodollar interbank market any other
condition affecting this Agreement or any Eurodollar Loans made by such Lender;


and the result of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
reduce the amount received or receivable by such Lender hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice (with adequate detail of such increased costs) from and
demand by such Lender (with a copy of such notice and demand to the
Administrative Agent), to the Administrative Agent for the account of such
Lender, additional amount or amounts sufficient to compensate such Lender for
such additional costs incurred or reduction suffered in accordance with
clause (c) of this Section 2.13.


(b)           If any Lender shall have determined that on or after the date of
this Agreement any Change in Law regarding capital requirements has or would
have the ef­fect of reducing the rate of return on such Lender’s capital (or on
the capital of such Lender’s parent corporation) as a consequence of its
obligations here­under to a level below that which such Lender or such Lender’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Lender’s parent
corporation with respect to capital adequacy) then, from time to time, the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or such Lender’s parent corporation for any such reduction suffered
in accordance with clause (c) of this Section 2.13.


(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its parent corporation, as the case may
be, specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be con­clusive,
absent manifest error.  The Borrower shall pay any such Lender such amount or
amounts within 10 days after receipt thereof.


(d)           Failure or delay on the part of a Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, however, that the Borrower shall not be
required to compensate a Lender pursuant to this Section for (x) any increased
cost or reduction of amounts received or receivable described in paragraph (a)
above or (y) any reduction of the rate of return on such Lender’s capital
described in paragraph (b) above, if such increase or reduction, as the case may
be, is suffered more than 90 days prior to the date that such Lender gives any
required notice and demand (except that, if the Change in Law that causes such
increase or reduction, as the case may be, is retroactive, then the 90 day
period referred to above shall be extended to include the period of retroactive
effect thereof).


Section 2.14. Funding Indemnity
.  In the event of (a) the payment of any principal of a Eurodollar Loan other
than on the last day of the Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion or continuation of a
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure by the Borrower to borrow, prepay, convert or
continue any Eurodollar Loan on the date specified in any applicable notice
(regardless of whether such notice is withdrawn or revoked), then, in any such
event, the Borrower shall compensate each Lender, within five (5) Business Days
after written demand from such Lender, for any actual loss, cost or expense
incurred by such Lender attributable to such event.  In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at LIBOR applicable to such Eurodollar Loan for the period from
the date of such event to the last day of the then current Interest Period
therefor (or in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan) over
(B) the amount of interest that would accrue on the principal amount of such
Eurodollar Loan for the same period if LIBOR were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan.  A certifi­cate as
to any additional amount payable under this Section 2.14 submitted to the
Borrower by any Lender shall be con­clusive, absent manifest error.


Section 2.15. Taxes.


(a)           Any and all payments by or on account of any Obligation of the
Borrower under this Agreement shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided, that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or any
Lender (as the case may be) shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.


(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c)           The Borrower shall indemnify the Administrative Agent and each
Lender, within ten (10) Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent or such Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability, together with reasonable evidence of such payment, as applicable,
delivered to the Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  Without limiting the generality of the foregoing, each Foreign
Lender agrees that it will deliver to the Administrative Agent and the Borrower
(or in the case of a Participant, to the Lender from which the related
participation shall have been purchased), as appropriate, two (2) duly completed
copies of (i) Internal Revenue Service Form W-8 ECI, or any successor form
thereto, certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces or eliminates the rate of withholding tax on payments of interest; or
(iii) Internal Revenue Service Form W-8 BEN, or any successor form prescribed by
the Internal Revenue Service, together with a certificate (A) establishing that
the payments to the Foreign Lender from the Borrower hereunder qualify as
“portfolio interest” exempt from U.S. withholding tax under Code section 871(h)
or 881(c), and (B) stating that (1) the Foreign Lender is not a bank for
purposes of Code section 881(c)(3)(A), or the obligation of the Borrower
hereunder is not, with respect to such Foreign Lender, a loan agreement entered
into in the ordinary course of its trade or business, within the meaning of that
section; (2) the Foreign Lender is not a 10% shareholder of the Borrower within
the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign
Lender is not a controlled foreign corporation that is a related Person to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP.  Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation).  In
addition, each such Foreign Lender shall deliver such forms within ten (10)
Business Days after the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Each such Foreign Lender shall promptly notify
the Borrower and the Administrative Agent in writing at any time that it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose).


Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees or of amounts payable under
Section 2.6, Section 2.7 or Section 2.8 or otherwise) prior to 12:00 noon, on
the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at the Payment Office,
except that payments pursuant to Section 2.13, Section 2.14 and Section 10.3
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
made payable for the period of such extension.  All payments hereunder shall be
made in Dollars.


(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.


(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans that would result in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Revolving Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Loans to
any assignee or Participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.


(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due.  In such event,
if the Borrower has not in fact made such payment, then the Lenders severally
agree to repay to the Administrative Agent forthwith on demand the amount so
distributed to the Lenders with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.3(a), Section 2.16(d), or Section 10.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.


Section 2.17. Mitigation of Obligations; Replacement of Lenders.


(a)           If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Revolving Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable credit judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.13 or Section 2.15, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.


(b)           If (1) any Lender requests compensation under Section 2.13, or
(2) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or (3) any Lender defaults in its obligation to fund Revolving Loans hereunder
and such failure is not cured within three (3) Business Days, or (4) any Lender
suspends its obligation to make or maintain Eurodollar Loans pursuant to
Section 2.12 (provided, that this clause (4) shall not apply if the Required
Lenders have suspended their respective obligations to make or maintain
Eurodollar Loans pursuant to Section 2.12)or (5) any Lender that is not the
Administrative Agent does not consent to any amendment, waiver or consent to any
Loan Document for which the consent of the Required Lenders is obtained and that
requires the consent of all Lenders, then the Borrower may, at its sole cost and
expense, upon notice to any such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions set forth in Section 10.4(b)) all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such assigning
Lender shall have received payment of an amount equal to the outstanding
principal amount of all Revolving Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts) and (iii) in the case of a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction or elimination of such
compensation or payments.  Except in the case of a Lender that defaults in its
obligation to fund Revolving Loans hereunder, a Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of an
irrevocable waiver by such Lender, the circumstances entitling the Borrower to
require such assignment and delegation ceases to apply.


Section 2.18. Incremental Facility.


(a)           Upon notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly notify the Lenders), at any time after the
Closing Date, the Borrower may from time to time request increases in the
aggregate amount of the Revolving Commitments (each such increase, an
“Incremental Revolving Commitment” and collectively the “Incremental Revolving
Commitments”); provided that (w) after giving effect to any such addition, the
aggregate amount of Incremental Revolving Commitments that have been added
pursuant to this Section shall not exceed $30,000,000, (x) any such addition or
increase shall be in an amount of not less than $5,000,000, (y) there shall be
not more than two (2) such increases and (z) the Required Lenders shall have
consented to any such addition or increase.


(b)           Any Loans made in respect of any Incremental Revolving Commitments
shall be made by increasing the Aggregate Revolving Commitments with the same
terms (including pricing) as the existing Revolving Commitments (each, a
“Revolving Commitment Increase”).


(c)           Each notice from the Borrower pursuant to this Section shall set
forth the requested amount of the Incremental Revolving Commitments.  Revolving
Commitment Increases may be provided by any existing Lender or by any other
bank, financial institution or other investing entity (any such bank, financial
institution or other investing entity, an “Incremental Lender”), in each case on
terms permitted in this Section and otherwise on terms reasonably acceptable to
the Administrative Agent, provided that the Administrative Agent shall have
consented (not to be unreasonably withheld) to such Lender’s or Incremental
Lender’s, as the case may be, providing such Revolving Commitment Increase if
such consent would be required under Section 10.4 for an assignment of Revolving
Loans or Revolving Commitments, as applicable, to such Lender or Incremental
Lender, as the case may be.  No Lender shall be obligated to provide any
Revolving Commitment Increases, unless it so agrees.  Any Incremental Revolving
Commitments shall become increases in a Lender’s Revolving Commitment under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Revolving Commitment Increase, if
any, each Incremental Lender, if any, and the Administrative Agent.  An
Incremental Facility Amendment may, with the consent of the Required Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section.  At the time of the sending of such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the
Lenders).  Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to provide an Incremental Revolving Commitment
and, if so, whether by an amount equal to, greater than, or less than its Pro
Rata Share of such requested increase (which shall be calculated on the basis of
the amount of the funded and unfunded exposure under the Revolving Commitment
held by each Lender).  Any Lender not responding within such time period shall
be deemed to have declined to provide an Incremental Revolving Commitment.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, the Borrower may, after first offering such increase to the
existing Lenders as provided above, invite Incremental Lenders to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.


(d)           If any Incremental Revolving Commitments are added in accordance
with this Section, the Administrative Agent shall determine the effective date
(the “Incremental Revolving Commitments Effective Date”) and the final
allocation of such addition; provided, that any existing Lender electing to
participate in the proposed Incremental Revolving Commitments shall have the
right to participate in the proposed increase or addition on a pro rata basis in
accordance with such Lender’s Revolving Commitment as of the Business Day prior
to the Incremental Revolving Commitments Effective Date.  The Administrative
Agent shall promptly notify the Borrower and the Lenders of the final allocation
of such addition and the Incremental Revolving Commitments Effective Date.  As a
condition precedent to such addition, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the Incremental
Revolving Commitments Effective Date signed by a Responsible Officer of the
Borrower in substantially the form of Exhibit 3.1(b)(viii).  On each Incremental
Revolving Commitments Effective Date, each Lender or Incremental Lender which is
providing an Incremental Revolving Commitment (i) shall become a “Lender” for
all purposes of this Agreement and the other Loan Documents and (ii) shall have
an Incremental Revolving Commitment which shall become a “Revolving Commitment”
hereunder.


(e)           Upon each Revolving Commitment Increase pursuant to this Section,
if, on the date of such Revolving Commitment Increase, there are any Revolving
Loans outstanding, the Administrative Agent shall take those steps which it
deems, in its sole discretion, necessary and appropriate to result in each
Revolving Lender’s (including each Incremental Lender) Pro Rata Share of the
outstanding Revolving Loans based on each such Revolving Lender’s Pro Rata Share
immediately after giving effect to such Revolving Commitment Increase, provided
that any prepayment made in connection with the taking of any such steps shall
be accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Lender in accordance with Section 2.14.  The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro-rata borrowing and pro-rata payment requirements contained elsewhere in this
Agreement shall not apply to any transaction that may be effected pursuant to
the immediately preceding sentence.


(f)           This Section shall supersede any provisions in Section 10.2 to the
contrary.


ARTICLE III.CONDITIONS PRECEDENT TO REVOLVING LOANS


Section 3.1. Conditions To Initial Revolving Loans
.  This Agreement, and the obligations of each Lender to make its initial
Revolving Loans hereunder, shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.2).


(a)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including (i)
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement with the Administrative Agent or SunTrust
Robinson Humphrey, Inc., as Arranger and (ii) the upfront fees payable to the
Lenders in accordance with the fee letter between the Borrower and the Arranger.


(b)           The Administrative Agent (or its counsel) shall have received the
following, each in form and substance satisfactory to the Administrative Agent:


(i)           a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;


(ii)           duly executed Revolving Credit Notes payable to each Lender;


(iii)           duly executed Pledge Agreement;


(iv)           evidence satisfactory to the Administrative Agent that each of
the Borrower and each Subsidiary shall have been released from all liabilities
and obligations in respect of the Existing Credit Agreement, including, without
limitation, a pay-off letter, UCC termination statements and other releases duly
executed by LaSalle Bank National Association;


(v)           a certificate of the Secretary or Assistant Secre­tary of the
Borrower in the form of Exhibit 3.1(b)(v), attaching and certifying copies of
its bylaws and of the resolutions of its board of directors, authorizing the
execution, delivery and performance of the Loan Documents and certifying the
name, title and true signature of each officer of the Borrower executing the
Loan Documents;


(vi)           (a) certified copies of the certificate of incorporation of the
Borrower, together with certificates of good standing or existence, as may be
available from the Secretary of State of the jurisdiction of incorporation of
the Borrower and each other jurisdiction where the Borrower is required to be
qualified to do business as a foreign corporation, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect and (b) a certificate of existence (or similar certificate) from the FRB
as to the Borrower’s status as a bank holding company;


(vii)           a favorable written opinion of Vedder Price P.C., counsel to the
Borrower, addressed to the Administrative Agent and each of the Lend­ers, and
covering such matters relating to the Borrower, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;


(viii)          a certificate in the form of Exhibit 3.1(b)(viii), dated the
Closing Date and signed by a Responsible Officer, certifying that (w) no Default
or Event of Default exists, (x) all representations and warranties of the
Borrower set forth in the Loan Documents are true and correct, (y) since the
date of the financial statements of the Borrower described in Section 4.4, there
shall have been no change, event or other circumstance which has had or could
reasonably be expected to have a Material Adverse Effect and (z) no consents,
approvals, authorizations, registrations, filings or orders of the type
described in Section 3.1(b)(ix) below are required to be made or obtained in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any transaction contemplated thereby;


(ix)           certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
applicable laws, or by any Contractual Obligation of the Borrower, in connection
with the execution, delivery, performance, validity and enforceability of the
Loan Documents or any of the transactions contemplated thereby (including the
pledge of the Pledged Shares pursuant to the Pledge Agreement), and such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired,
and no investigation or inquiry by any Governmental Authority regarding the
Revolving Commitments or any transaction being financed with the proceeds
thereof shall be ongoing;


(x)           copies of (A) the internally prepared quarterly financial
statements of the Borrower and its Subsidiaries on a consolidated basis for the
Fiscal Quarter ending June 30, 2008, and (B) the audited consolidated financial
statements for Borrower and its Subsidiaries for the Fiscal Years ending
December 31, 2005, 2006 and 2007;


(xi)           a duly completed and executed Compliance Certificate calculated
as of June 30, 2008 (giving pro forma effect to the financing contemplated by
this Agreement and the use of the proceeds of the Revolving Loans to be funded
on the Closing Date);


(xii)           certificates of insurance issued on behalf of insurers of the
Borrower and its Subsidiaries, describing in reasonable detail the types and
amounts of insurance (property and liability) maintained by the Borrower and its
Subsidiaries;


(xiii)          the results of a recent UCC, tax, judgment and lien searches in
respect of the Borrower, and such searches shall reveal no Liens of record other
than Liens to be terminated on or prior to the Closing Date;


(xiv)         all certificates representing the Pledged Shares, together with
undated stock powers for each such certificate executed in blank, shall have
been delivered to the Administrative Agent, or shall be subject to an agreement
providing that such certificates will be promptly delivered to the
Administrative Agent under the terms of the pay-off letter described in clause
(iv) immediately above;


(xvi)          such other documents, agreements and instruments as the
Administrative Agent on behalf of the Lenders may reasonably request.


Section 3.2. Each Revolving Loan
.  The obligation of each Lender to make each Revolving Loan under this
Agreement is subject to the satisfaction of the following conditions:


(a)           at the time of and immediately after giving effect to such
Revolving Loan, no Default or Event of Default shall exist;


(b)           all representations and warranties of the Borrower herein shall be
true and correct in all material respects on and as of the date of such
Revolving Loan both before and after giving effect thereto (except for
representations and warranties expressly made as of a specified date, which such
representations and warranties shall be true and correct in all material
respects as of such date);


(c)           since December 31, 2007, there shall have been no change which has
had or could reasonably be expected to have a Material Adverse Effect;


(d)           no legislation has been passed or any suit or other proceeding has
been instituted the effect of which is to prohibit, enjoin (or to declare
unlawful or improper) or otherwise adversely affect, in the Administrative
Agent’s sole and absolute judgment, the Borrower’s performance of its
obligations hereunder, and no litigation or governmental proceeding has been
instituted or threatened against the Borrower or any Financial Institution
Subsidiary or any of their officers or shareholders which, in the sole
discretion of the Administrative Agent, may adversely affect the financial
condition or operations of the Borrower or such Financial Institution
Subsidiary;


(e)           no Lender has reasonable grounds to believe that any Collateral
might be subject to forfeiture under any RICO Related Law or any of the
Collateral is subject to any Lien other than in favor of the Lenders;


(f)           the Administrative Agent shall have received a duly executed
Notice of Borrowing in accordance with Section 2.2 hereof; and


(g)           the Administrative Agent shall have received such other
docu­ments, certificates, information or legal opinions as it or the Required
Lenders may reasonably request, all in form and substance reasonably
sat­isfactory to the Administrative Agent.


Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section 3.2.


ARTICLE IV.REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to Administrative Agent and the Lenders as
follows:
Section 4.1. Existence; Power
.  Each of the Borrower and each of its Subsidiaries (i) is duly orga­nized and
validly existing as a corporation, bank or other entity, as the case may be,
under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to carry on its business as now conducted, and (iii) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where a failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect.


Section 4.2. Organizational Power; Authorization
.  The borrowing of Revolving Loans hereunder, and the execution, delivery and
performance by the Borrower of each of the Loan Documents are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate, and if required, stockholder, action.  This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document when executed and delivered by the Borrower will constitute, valid and
binding obligations of the Borrower, en­forceable against it in accordance with
their re­spective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.


Section 4.3. Governmental Approvals; No Conflicts
.  The execution, delivery and performance by the Borrower of this Agreement and
the other Loan Documents (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or the articles of
incorporation or by-laws of the Borrower or any order of any Governmental
Authority binding upon Borrower, (c) will not violate or result in a default
under any indenture, material agreement or other material instrument binding on
the Borrower or any of its Subsidiaries or any of their respective assets or
give rise to a right thereunder to require any payment to be made by the
Borrower or any such Subsidiary and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any Subsidiary, except
Liens (if any) created under the Loan Documents.  All necessary regulatory
approvals have been obtained for the Borrower and its Subsidiaries to conduct
their respective businesses.


Section 4.4. Financial Statements
.  The Borrower has furnished to the Administrative Agent for distribution to
the Lenders (i) the audited con­solidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2007 and the related consolidated statements of
income, shareholders’ equity and cash flows for the fiscal year then ended
prepared by Ernst & Young LLP and (ii) the unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of June 30, 2008, and the related
unaudited consolidated statements of income and cash flows for the Fiscal
Quarter and year-to-date period then ending, certified by a Responsible Officer,
subject to year end audit adjustments and the absence of footnotes.  Such
financial statements fairly present, in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as of such date and the
consolidated results of op­erations and cash flows for such period in conformity
with GAAP consistently applied.  Since December 31, 2007, there have been no
changes with respect to the Borrower and its Subsidiaries which have had or
could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.  In addition, the Borrower has provided to the Lenders copies of
the Call Reports filed by its Financial Institution Subsidiaries for the period
ending June 30, 2008, and copies of the FRY-9LP Report and the FRY-9C Report
filed by the Borrower for the period ending June 30, 2008.  Each of such reports
filed by the Borrower or the Financial Institution Subsidiaries with any
Governmental Authority is true and correct and is in accordance with the
respective books of account and records of the Borrower and the Financial
Institution Subsidiaries, and has been prepared in accordance with applicable
banking regulations, rules and guidelines on a basis consistent with prior
periods, and fairly and accurately presents, in all material respects, the
financial condition of the Borrower and the Financial Institution Subsidiaries
and their respective assets and liabilities and the results of their respective
operations as of such date.


Section 4.5. Litigation Matters and Enforcement Actions
.  No litigation, investigation or proceeding of or before any arbitra­tors or
Governmental Authorities is pending against, or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.  None of the Borrower, or any of the Financial Institution
Subsidiaries, or any of their respective officers or directors, is now operating
under any currently effective written restrictions agreed to by the Borrower or
any of the Financial Institution Subsidiaries, or agreements, memoranda, or
written commitments by the Borrower or any of the Financial Institution
Subsidiaries (other than restrictions of general application) imposed or
required by any Governmental Authority nor are any such restrictions threatened
or agreements, memoranda or commitments being sought by any Governmental
Authority.


Section 4.6. Compliance with Laws and Agreements
.  The Borrower and each Subsidiary is in compliance with all applicable laws
(including without limitation all Environmental Laws and all federal and state
banking statutes) and all rules, regulations (including without limitation all
applicable federal and state banking regulations) and orders of any Governmental
Authority, except where failure to do so could not reasonably be expected to
result in a Material Adverse Effect.  Neither the Borrower nor any of the
Financial Institution Subsidiaries is in material default in the performance,
observance or fulfillment of any of the terms, obligations, covenants,
conditions or provisions contained in any indenture or other agreement creating,
evidencing or securing indebtedness of any kind or pursuant to which any such
indebtedness is issued, or other agreement or instrument to which the Borrower
or any Financial Institution Subsidiary is a party or by which the Borrower or
any such Financial Institution Subsidiary or any of their respective properties
may be bound or affected.


Section 4.7. Investment Company Act
.  Neither the Borrower nor any of its Subsidiaries is an “investment company”,
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.


Section 4.8. Taxes
.  The Borrower and its Subsidiaries have timely filed or caused to be filed all
Federal income tax returns and all other material tax returns that are re­quired
to be filed by them, and have paid all taxes shown to be due and payable on such
returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except (i) to the extent the failure to do so would not
have a Material Adverse Effect or (ii) where the same are currently being
contested in good faith by ap­propriate proceedings and for which the Borrower
or such Subsidiary, as the case may be, has set aside on its books adequate
reserves.


Section 4.9. Margin Regulations
.  None of the pro­ceeds of any of the Revolving Loans will be used for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of Regulation U.


Section 4.10. ERISA
.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$1,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Standards No. 87)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $1,000,000 the fair market value of the assets of
all such underfunded Plans.


Section 4.11. Disclosure
.  The Borrower has disclosed to the Lenders all agreements, instruments, and
corporate or other restrictions to which the Borrower or any of its Subsidiaries
is subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  None of the reports (including without limitation all reports that the
Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.


Section 4.12. Subsidiaries
.  Schedule 4.12 sets forth the name of, the ownership interest of the Borrower
in, and the jurisdiction of incorporation of Financial Institution Subsidiary
and each other Subsidiary, in each case as of the Closing Date.  All of the
capital stock of each of the Borrower’s Subsidiaries has been duly authorized
and validly issued, and is fully paid and non-assessable.  Except as set forth
on Schedule 4.12, the Borrower owns all of the issued and outstanding capital
stock of each of its Subsidiaries free and clear of any Lien, except for the
Liens in favor of the Administrative agent for the benefit of the Lenders.


Section 4.13. Dividend Restrictions; Other Restrictions.


(a)           No Financial Institution Subsidiary has violated any applicable
regulatory restrictions on dividends, and no Governmental Authority has taken
any action to restrict the payment of dividends by any Financial Institution
Subsidiary.


(b)           Neither the Borrower nor any Subsidiary is under investigation by,
or is operating under any restrictions (excluding any restrictions on the
payment of dividends referenced in subsection (a) above) imposed by or agreed to
with, any Governmental Authority, other than routine examinations by such
Governmental Authorities.


(c)           Except as set forth as an exhibit to the Borrower’s Form 10-K for
its fiscal year ended December 31, 2007, or its Quarterly Reports on Form 10-Q
for its fiscal quarter ended June 30, 2008, or described therein, neither the
Borrower nor any of the Financial Institution Subsidiaries is a party, nor is
bound by, any material contract or agreement or instrument, or subject to any
charter or other corporate restriction, that is of a type that the Borrower is
required to file as an exhibit to its Form 10-K annual reports or otherwise
describe therein.


Section 4.14. Capital Measures
.  On the Closing Date, (a) the Borrower is “well capitalized”, as determined in
accordance with any regulations established by any Governmental Authority having
regulatory authority over it and (b) each Financial Institution Subsidiary has
been, or are deemed to have been, notified by the appropriate Governmental
Authority having regulatory authority over each of them that each of them is
“well capitalized”, as determined in accordance with any regulations established
by such Governmental Authority.


Section 4.15. FDIC Insurance
.  The deposits of each Financial Institution Subsidiary that is an “insured
depository institution” (within the meaning of § 12 U. S. C. 1831(c)) are
insured by the FDIC and no act has occurred that would adversely affect the
status of such Financial Institution Subsidiary as an FDIC insured bank.


Section 4.16. Ownership of Property.


(a)           Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens other than those Liens
permitted by Section 7.2.  All leases that individually or in the aggregate are
material to the business or operations of the Borrower and its Subsidiaries are
valid and subsisting and are in full force.


(b)           Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person.


(c)           The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.


(d)          Except for financing statements in favor of the Administrative
Agent for the benefit of the Lenders and except for financing statements for
which the related Lien will be terminated on or before the Closing Date, (i) no
currently effective financing statement under the UCC which names the Borrower
or any predecessor owner of any Collateral as debtor is on file in any
jurisdiction in which any of the Collateral is located or in which the Borrower
or any such predecessor owner is organized or has its principal place of
business, and (ii) the Borrower has not authorized any currently effective
financing statement or any currently effective security agreement or other
record authorizing any secured party thereunder to file any such financing
statement covering any Collateral.


Section 4.17. OFAC
.  Neither the Borrower nor any of its Subsidiaries (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2 or (iii) is
a person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.


Section 4.18. Patriot Act
.  Each of the Borrower and its Subsidiaries is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001).  No part of the proceeds of the Obligations will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


Section 4.19. Allowance for Loan and Lease Losses
.  The Allowance for Loan and Lease Losses shown on the Borrower’s consolidated
balance sheet for the Fiscal Quarter ending June 30, 2008 was considered by the
Borrower’s management to be adequate in all respects to provide for the
Borrower’s and its Subsidiaries specific losses, net of recoveries relating to
loans previously charged off, on loans outstanding at that date, and included an
additional amount of historically-allocated reserves for unanticipated future
losses at a level considered adequate by the Borrower’s management as of such
date.


Section 4.20. Solvency
.  After giving effect to the execution and delivery of the Loan Documents, the
making of the Revolving Loans under this Agreement, and the repayment of any
Indebtedness outstanding under the Existing Credit Agreement, neither the
Borrower nor its Subsidiaries will be “insolvent,” within the meaning of such
term as defined in § 101(32) of Title 11 of the United States Code, as amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.


Section 4.21. Security Interests and Liens
.  The Pledge Agreement creates, as security for the Obligations, a valid and
enforceable, perfected first priority security interest in and Lien on all of
the Pledged Shares in favor of the Administrative Agent for the benefit of the
Lenders.  Such security interest in and Lien on the Pledged Shares shall be
superior to and prior to the rights of all third parties in the Pledged Shares.


ARTICLE V.AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Revolving
Commitment hereunder or the principal of and interest on any Revolving Loan or
any fee owing hereunder remains unpaid:


Section 5.1. Financial Statements and Other Information
.  The Borrower will deliver to the Administrative Agent and each Lender:


(a)           as soon as available and in any event within 90 days after the end
of each fiscal year of Borrower, a copy of the annual audited report for such
fiscal year for the Borrower and its Subsidiaries, containing (i) a consolidated
and consolidating balance sheet and the related consolidated and consolidating
statements of income, of changes in shareholders’ equity and of cash flows
(together with all footnotes thereto), and (ii) a condensed balance sheet of the
Borrower only and the related condensed statements of income and of cash flows,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and reported on by Ernst & Young LLP or
other independent public accountants of nationally recognized standing (without
a “going concern” or like qualification, exception or explanation and without
any qualification or exception as to scope of such audit) to the effect that
such financial statements present fairly in all material respects the financial
condition and the results of operations and cash flows on a consolidated and
consolidating basis of the Borrower for such fiscal year in accordance with GAAP
and that the exami­nation by such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards; provided, that the requirements set forth in this clause (a), other
than the certification of the Borrower’s certified public accountants set forth
in clause (ii) above, may be fulfilled by providing to the Administrative Agent
and the Lenders the report of the Borrower to the SEC on Form 10-K for the
applicable fiscal year;


(b)           as soon as avail­able and in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, an unaudited balance sheet of the Borrower and its Subsidiaries on a
consolidated and consolidating basis and of the Borrower on a stand alone basis
as of the end of such fiscal quarter and the related unaudited statements of
in­come and cash flows of the Borrower and its Subsidiaries on a
consolidated and consolidating basis and of the Borrower on a stand alone basis,
each for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the figures for the corresponding
quarter and the corresponding portion of Borrower’s previous fiscal year, all
certified by the chief financial officer or treasurer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated and
consolidating basis and of the Borrower on a stand alone basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes; provided, that the requirements set forth in this clause (b) with
respect to the financial information of the Borrower and its Subsidiaries on a
consolidated and consolidating basis may be fulfilled by providing to the
Administrative Agent and the Lenders the report of the Borrower to the SEC on
Form 10-Q for the applicable fiscal quarter and with respect to the financial
information of the Borrower on a stand alone basis may be fulfilled by the
delivery of the Borrowers FRY-9LP Report for such fiscal quarter;


(c)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate,
(i) certifying as to whether there exists a Default or Event of De­fault on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, and (ii) setting forth in reasonable
detail calculations demonstrating compliance with Article VI;


(d)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, duly executed copies of the Borrower’s
then-current FR Y-9C Report and FR Y-9LP Report and a duly executed copy of the
then-current Call Report for each Financial Institution Subsidiary;


(e)           as soon as available and in any event within 60 days after the
first day of each fiscal year of the Borrower, a budget prepared on a
consolidated and quarterly basis in reasonable detail (including budgeted income
statements, statements of cash flow and balance sheets and the principal
assumptions upon which such budgets are based) prepared by the Borrower for such
fiscal year in form and content reasonably acceptable to the Administrative
Agent;


(f)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be (to the extent not otherwise required to be delivered to the
Administrative Agent or the Lenders hereunder);


(g)           promptly after receiving knowledge thereof, written notice of all
material charges, material assessments, actions, suits and proceedings (as well
as notice of the outcome of any such charges, assessments, orders, actions,
suits and proceedings) that are proposed or initiated by, or brought before, any
court or Governmental Authority, in connection with the Borrower or any of the
Financial Institution Subsidiaries, other than ordinary course of business
litigation or proceedings which, if adversely decided, could not reasonably be
expected to have a Material Adverse Effect; and


(h)           promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary, as the Administrative Agent or any Lender may
reasonably request.


Documents required to be delivered pursuant to Section 5.1(a) or (b) or
Section 5.1(f) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents or provides a link
thereto on the Borrower’s website on the internet at the website address set
forth in Section 10.1 or (ii) on which such documents are posted on the
Borrower’s behalf on an internet or intranet website, if any, to which the
Administrative Agent and each Lender have access; provided, that (A) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender if so requested until a written notice is received by the
Borrower from the Administrative Agent or such Lender to cease delivering paper
copies and (B) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent and each Lender by
electronic mail electronic versions (i.e. soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of all Compliance
Certificates.


Section 5.2. Notices of Material Events
.  The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:


(a)           the occurrence of any Default or Event of Default;


(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;


(c)           the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or its Subsidiaries in an aggregate amount exceeding
$5,000,000;


(d)           any material investigation of the Borrower or any Subsidiary by
any Governmental Authority having regulatory authority over the Borrower or any
such Subsidiary (other than routine examinations of the Borrower and/or any such
Subsidiary) to the extent that such Governmental Authority has consented to the
giving of such notice (if the consent of such Governmental Authority is required
for the Borrower to give such notice);


(e)           the issuance of any cease and desist order (whether written or
oral), written agreement, cancellation of insurance or other public or
enforcement action by the FDIC or other Governmental Authority having regulatory
authority over the Borrower or any Subsidiary;


(f)           the issuance of any material informal enforcement action,
including, without limitation, a memorandum of understanding or proposed
disciplinary action by or from any Governmental Authority having regulatory
authority over the Borrower or any Subsidiary, to the extent that the Borrower
or any such Subsidiary is permitted to disclose such information (provided that
the Borrower shall take all reasonable efforts to obtain any necessary
regulatory consents); and


(g)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


Section 5.3. Existence; Conduct of Business
.  The Borrower will, and will cause each of its Subsidiaries to, do or cause to
be done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and its respective rights, licenses, permits,
privileges, fran­chises, patents, copyrights, trademarks and trade names
material to the conduct of its business and will continue to engage in the same
business as presently conducted or such other businesses that are reasonably
related thereto; provided, that nothing in this Section shall prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.3.


Section 5.4. Compliance with Laws, Etc. 
  The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and requirements of any Governmental Authority
(including without limitation all federal and state banking statutes and
regulations) applicable to its assets, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


Section 5.5. Payment of Obligations
.  The Borrower will, and will cause each of its Subsidiaries to, pay and
discharge at or before maturity, all of its obligations and liabilities
(including without limitation all tax liabilities and all claims that could
result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.


Section 5.6. Books and Records
.  The Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated and consolidating
financial statements of Borrower in conformity with GAAP.


Section 5.7. Visitation, Inspection, Etc. 
  The Borrower will, and will cause each of its Subsidiaries to, permit any
representative of the Administrative Agent and of each Lender to, subject to
Section 10.11, visit and inspect its properties, to examine its books and
records and to make copies and take ex­tracts therefrom, and to discuss its
affairs, finances and ac­counts with any of its officers and with its
independent certified public accountants, all at such reasonable times and as
often as the Administrative Agent or such Lender may reasonably request after
rea­sonable prior notice to the Borrower and at the Borrower’s expense;
provided, however, that, unless an Event of Default shall have occurred and be
continuing, the Administrative Agent and the Lenders shall be permitted only one
such visit in any 12-month period.


Section 5.8. Maintenance of Properties; Insurance.


(a)           The Borrower will, and will cause each of its Subsidiaries to,
(i) keep and maintain all property material to the conduct of its business in
good working order and condition, except for ordinary wear and tear and except
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect and (ii) maintain
with financially sound and reputable insurance companies, insurance with respect
to its prop­erties and business, and the properties and business of its
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations.


(b)           The deposits of each Financial Institution Subsidiary will at all
times be insured by the Federal Deposit Insurance Corporation (“FDIC”).


Section 5.9. Use of Proceeds
.  The Borrower will use the proceeds of all Revolving Loans to finance working
capital needs  and for other general corporate purposes of the Borrower and its
Subsidiaries.  No part of the proceeds of any Revolving Loan will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the FRB, including Regulation T, U or X.


Section 5.10. Clean Up Period
.  During the Availability Period, the Borrower shall cause the outstanding
principal balance of Revolving Loans to be $0 for a period of at least 30
consecutive calendar days.


Section 5.11. Further Assurances
.  The Borrower agrees, upon request of the Administrative Agent, to execute and
deliver or cause to be executed and delivered such further instruments,
documents and certificates, and to and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


ARTICLE VI.FINANCIAL COVENANTS


The Borrower covenants and agrees that so long as any Lender has its Revolving
Commitment hereunder or the principal of or interest on or any Revolving Loan
remains unpaid or any fee remains unpaid:


Section 6.1. Loan Loss Reserve Coverage
.  The Borrower on a consolidated basis will not permit at the end of each
Fiscal Quarter its Allowance for Loan and Lease Losses to be less than 75% of
its Nonperforming Assets.


Section 6.2. Consolidated Net Worth
.  The Borrower will not permit its Consolidated Net Worth at any time to be
less than (i) $550,000,000 plus (ii) 50% of Consolidated Net Income earned on a
cumulative basis for each Fiscal Quarter commencing with the Fiscal Quarter
ending June 30, 2008; provided, that if Consolidated Net Income is negative in
any Fiscal Quarter, the amount added for such Fiscal Quarter shall be zero and
such negative Consolidated Net Income shall not reduce the amount of
Consolidated Net Income added from any Fiscal Quarter in such period; plus (iii)
100% of the amount by which the Borrower’s “total stockholders’ equity” (as set
forth in the Borrower’s consolidated balance sheet most recently delivered
pursuant to Section 5.1(a) or Section 5.1(b), as applicable) is increased after
June 30, 2008 as a result of (A) any public or private offering of capital stock
of the Borrower, (B) the issuance of capital stock of the Borrower in any merger
transaction or in payment of any purchase price (deferred or otherwise) in any
acquisition or (C) the conversion of debt securities of the Borrower to capital
stock of the Borrower, but in any event excluding the issuance of capital stock
of the Borrower under stock options, stock grants and other compensation plans
of the Borrower and/or its Subsidiaries.


Section 6.3. Ratio of Nonperforming Assets to Total Loans and OREO
.  The Borrower on a consolidated basis will not permit at the end of each
Fiscal Quarter Nonperforming Assets to be greater than 1.75% of the sum of Total
Loans (excluding loans held for sale and determined by reference to the
Borrower’s Form 10-Q or 10-K) and Other Real Estate Owned.


Section 6.4. Double Leverage Ratio
.  The Borrower will not permit at any time its Double Leverage Ratio to be
greater than 1.50 to 1.00.


Section 6.5. Capital Measures.


(a)           The Borrower will be “well-capitalized” for all applicable state
and federal regulatory purposes at all times, and the Borrower (i) will have a
Total Risk-based Capital Ratio of 10.0% or greater, a Tier 1 Risk-based Capital
Ratio of 6.0% or greater, and a Leverage Ratio of 5.0% or greater (each as
defined by applicable federal and state regulations or orders), and will not be
subject to any written agreement, order, capital directive or prompt corrective
action directive by any Governmental Authority having regulatory authority over
the Borrower or (ii) if required by any Governmental Authority having regulatory
authority over the Borrower in order to remain “well capitalized” and in
compliance with all applicable regulatory requirements, will have such higher
amounts of Total Risk-based Capital and Tier 1 Risk-based Capital and/or such
greater Leverage Ratio as specified by such Governmental Authority.


(b)           Each Financial Institution Subsidiary of the Borrower will be
“well capitalized” for all applicable state and federal regulatory purposes at
all times, and such Financial Institution Subsidiary (i) will have a Total
Risk-based Capital Ratio of 10.0% or greater, a Tier 1 Risk-based Capital Ratio
of 6.0% or greater, and a Leverage Ratio of 5.0% or greater (each as defined by
applicable federal and state regulations or orders) and not be subject to any
written agreement, order, capital directive or prompt corrective action
directive by any Governmental Authority having regulatory authority over such
Financial Institution Subsidiary or (ii) if required by any Governmental
Authority having regulatory authority over such Financial Institution Subsidiary
in order to remain “well capitalized” and in compliance with all applicable
regulatory requirements, will have such higher amounts of Total Risk-based
Capital and Tier 1 Risk-based Capital and/or such greater Leverage Ratio as
specified by such Governmental Authority.


(c)           Notwithstanding the foregoing, if at any time any such
Governmental Authority changes the definition of “well capitalized” either by
amending such ratios or otherwise, such amended definition, and any such amended
or new ratios, shall automatically, and in lieu of the existing definitions and
ratios set forth in this Section, be incorporated by reference into this
Agreement as the minimum standard for the Borrower or any Financial Institution
Subsidiary, as the case may be, on and as of the date that any such amendment
becomes effective by applicable statute, regulation, order or otherwise.


ARTICLE VII.NEGATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has its Revolving
Commitment hereunder or the principal of or interest on any Revolving Loan
remains unpaid or any fee remains unpaid:


Section 7.1. Indebtedness
.  The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness, except:


(a)           Indebtedness created pursuant to the Loan Documents;


(b)           Indebtedness existing on the date hereof and set forth on
Schedule 7.1 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof;


(c)           Permitted Financial Institution Subsidiary Indebtedness;


(d)           Indebtedness constituting obligations of the Borrower and any
Financial Institution Subsidiary under debentures, indentures, trust agreements
and guarantees in connection with the issuance by such Persons of trust
preferred securities and other types of hybrid securities (but only to the
extent that the Governmental Authority having regulatory authority over the
Borrower permits the inclusion of such securities in the calculation of its
Total Risk-based Capital Ratio or its Tier I Risk-based Capital Ratio under
Section 6.5);


(e)            (i) Indebtedness owed by the Borrower or any “affiliate” of the
Borrower (as defined in Regulation W of the FRB and sections 23A and 23B of the
Federal Reserve Act) to any Financial Institution Subsidiary not in violation of
Regulation W of the FRB (as amended, supplemented or otherwise modified), or
(ii) Indebtedness owed by any Subsidiary to the Borrower or (iii) Indebtedness
owed by the Borrower or any Subsidiary to a Subsidiary other than a Financial
Institution Subsidiary;


(f)           Indebtedness constituting capital leases of any real property and
improvements thereon that are owned by the Borrower or any Subsidiary and that
have been sold by the Borrower or such Subsidiary to a third person and have
been leased back from such Person;


(g)           Any other Indebtedness that is subordinated to the Indebtedness
under this Agreement on the following terms: (i) no part of the principal of
such Indebtedness is stated to be payable or is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to the date that is 6 months following the Commitment
Termination Date and the payment of principal of which and any other obligations
of the Borrower with respect thereof (other than interest subject to clause
(g)(ii) below) are subordinated to the prior payment in full of principal and
interest (including post-petition interest) and all other obligations and
amounts of the Borrower to the Lenders hereunder on terms and conditions first
approved in writing by the Required Lenders, (ii) no part of the interest
accruing on such Indebtedness is payable, without the prior written consent of
the Required Lenders, after a Default or Event of Default has occurred and is
continuing, and (iii) such Indebtedness otherwise contains terms, covenants and
conditions in form and substance reasonably satisfactory to the Required Lenders
as evidenced by its prior written approval thereof;


(h)           other unsecured Indebtedness of the Borrower and its Subsidiaries
in an aggregate amount outstanding at any time not to exceed $10,000,000; and


(i)           Purchase money indebtedness and capitalized lease obligations
secured by Liens permitted under this Agreement in an aggregate amount
outstanding at any time not to exceed $10,000,000.


Section 7.2. Negative Pledge
.  The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien on any of its assets or
property now owned or hereafter acquired (including without limitation in the
case of the Borrower, the capital stock of any Financial Institution
Subsidiary), except:


(a)           Liens (if any) created in favor of the Administrative Agent for
the benefit of the Lenders pursuant to the Loan Documents;


(b)           Permitted Encumbrances;


(c)           Liens granted to secure any Indebtedness expressly permitted
pursuant to Section 7.1(c), and Section 7.1(f) (as long as such Lien shall
extend only to the real property and improvements subject to such capital
leases);


(d)           Liens on property of the Borrower or any of its Subsidiaries
created solely for the purpose of securing Indebtedness expressly permitted by
Section 7.1(i), representing or incurred to finance, refinance or refund the
purchase price of property, provided that no such Lien shall extend to or
encumber other property of the Borrower or such Subsidiary other than the
respective property so acquired, and the principal amount of Indebtedness
secured thereby shall at no time exceed the original purchase price of such
property; and


(e)           extensions, renewals, or replacements of any Lien referred to in
paragraphs (a), (b), (c) and (d) of this Section.


Notwithstanding anything herein or otherwise to the contrary, the Borrower shall
not grant any Lien, or otherwise permit any Lien to exist, on the capital stock
of any Financial Institution Subsidiary (other than Liens in favor of the
Administrative Agent for the benefit of the Lenders).


Section 7.3. Fundamental Changes.


(a)           The Borrower will not, and will not permit any Subsidiary to,
(i) merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or (ii) sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or a
material portion of its assets (other than in the ordinary course of business)
or all or substantially all of the stock of any of its Subsidiaries or
(iii) liquidate or dissolve; provided, that if at the time thereof and
immediately after giving effect thereto on a pro forma basis, no Default or
Event of Default shall have occurred, (A) the Borrower or any Subsidiary may
merge with a Person, provided that (1) if the Borrower is a party to such
merger, the Borrower shall be the surviving Person, (2) if a Subsidiary is a
party to such merger, such Subsidiary shall be the surviving Person (if two
Subsidiaries are party to such merger, one of those Subsidiaries shall be the
surviving Person) and (3) such merger shall not constitute a Change in Control
of the Borrower, (B) any Subsidiary may sell, lease, transfer or dispose of its
assets to the Borrower or another Subsidiary, (C) any Financial Institution
Subsidiary may sell loans, investments, or other similar assets in the ordinary
course of its business, provided, that such sale or series of sales do not
constitute a sale of all or substantially all of such Financial Institution
Subsidiary’s assets (D) the Borrower and any Subsidiary may sell any (i) real
property and improvements thereon that are owned (in whole or in part) by the
Borrower or such Subsidiary and that are subsequently leased back by the
Borrower or such Subsidiary and (ii) Other Real Estate Owned.


(b)           The Borrower will not dispose of any stock or other equity
interest in any of its Financial Institution Subsidiaries, whether by sale,
assignment, lease or otherwise, without the prior written consent of Required
Lenders (which consent shall not be unreasonably withheld); provided, however,
that, if at the time thereof and immediately after giving effect thereto, on a
pro forma basis, no Default or Event of Default shall exist or shall have
occurred, the Borrower shall be permitted to allow Financial Institution
Subsidiaries to be merged into or consolidated with any other Financial
Institution Subsidiary, and in connection therewith, the Borrower shall be
allowed to retire, cancel and reissue equity interests in such Financial
Institution Subsidiary; provided further, however, that if The PrivateBank and
Trust Company is merged into or consolidated with any other Financial
Institution Subsidiary, The PrivateBank and Trust Company shall be the surviving
entity and the Borrower shall not retire, cancel or reissue the equity interests
of The PrivateBank and Trust Company.


(c)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date hereof and
businesses reasonably related thereto and any types of businesses that are
expressly permitted by any Governmental Authority having jurisdiction over the
Borrower and/or any Financial Institutions Subsidiary.


Section 7.4. Restricted Payments
.  The Borrower will not, and will not permit its Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any dividend on any class
of its stock, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, retirement,
defeasance, prepayment or other acquisition of, any shares of capital stock or
Indebtedness subordinated to the Obligations of the Borrower or any options,
warrants, or other rights to purchase such capital stock or such Indebtedness,
whether now or hereafter outstanding (each a “Restricted Payment”); provided,
however, that the Borrower and its Subsidiaries may make and agree to make
Restricted Payments so long as no Default or Event of Default then exists or
would result (on a pro forma basis) from the making of such Restricted Payment;
provided, further, however,  that any Subsidiary may make Restricted Payments to
the Borrower at any time.


Section 7.5. Restrictive Agreements
.  The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to its common
stock, to make or repay loans or advances to the Borrower or any other
Subsidiary, to guarantee Indebtedness of the Borrower or any other Subsidiary or
to transfer any of its prop­erty or assets to the Borrower or any Subsidiary of
the Borrower; provided, that (i) the foregoing shall not apply to restrictions
or conditions imposed by law or by this Agreement or any other Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder, and (iii) clause (a) shall not apply
to customary provisions in leases restricting the assignment thereof.


Section 7.6. Investments, Etc. 
  The Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly-owned Subsidiary prior to such merger), any capital stock,
Indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, except:


(a)           Investments existing on the date hereof (including Investments in
Subsidiaries) that have been disclosed to the Lenders and/or that are set forth
on the most current financial statements that have been delivered to the
Lenders;


(b)           Investments purchased in the ordinary course of business by any
Financial Institution Subsidiary;


(c)           Investments made by the Borrower in or to any Subsidiary and by
any Subsidiary in or to the Borrower or in or to another Subsidiary;


(d)           Investments made for the purpose of making or consummating an
Acquisition; provided, that (i)  no Default or Event of Default shall have
occurred or would result (on a pro forma basis) from the making or consummation
of such Acquisition, (ii) such Acquisitions are undertaken in accordance with
all applicable laws, and (iii) the prior written consent or approval of such
Acquisition of the board of directors or equivalent governing body of the Person
being acquired has been obtained; provided, further, that in the case of any
Investment by the Borrower or any Subsidiary in which the Borrower or such
Subsidiary acquires, directly or indirectly, fifty percent (50%) or more of the
voting stock any Person that is a regulated financial institution, such acquired
Person shall become a Financial Institution Subsidiary for purposes of this
Agreement;


(e)           Guarantees of the Borrower of any Indebtedness expressly permitted
under Section 7.1(d); and


(f)           Other Investments made in the ordinary course of business and in
accordance with applicable laws and regulations and safe and sound business
practices.


Section 7.7. Transactions with Affiliates
.  The Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and any
Subsidiary not involving any other Affiliates and (c) any Restricted Payment
expressly permitted by Section 7.4.


Section 7.8. Unsafe and Unsound Practices
.  The Borrower will not, and will not permit any of its Subsidiaries to, engage
in any unsafe or unsound business practice that could reasonably be expected to
have a Material Adverse Effect.


ARTICLE VIII.EVENTS OF DEFAULT


Section 8.1. Events of Default
.  If any of the following events (each an “Event of Default”) shall occur:


(a)           the Borrower shall fail to pay any principal of any Revolving Loan
when and as the same shall become due and payable, whether at the due date
thereof or otherwise; or


(b)           the Borrower shall fail to pay any interest on any Revolving Loan
or any fee or any other Obligation (other than an amount payable under clause
(a) of this Article), when and as the same shall become due and payable and such
failure shall continue unremedied for a period of five (5) Business Days; or


(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document sub­mitted to the Administrative
Agent or the Lenders by the Borrower or any representative of the Borrower
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or


(d)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.1, Section 5.2, Section 5.3 (with respect to
the Borrower’s existence), Section 5.7, Section 5.9, Section 5.10 or Article VI
or Article VII; or


(e)           the Borrower shall fail to observe or perform any covenant or
agreement contained (i) in this Agreement (other than those referred to in
clauses (a), (b) and (d) above), and such failure shall remain unremedied for
30 days after the earlier of (x) any officer of the Borrower becomes aware of
such failure, or (y) notice thereof shall have been given to the Borrower by the
Administrative Agent or the Required Lenders or (ii) in any other Loan Document
(after taking into consideration any applicable grace periods); or


(f)           the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any Indebtedness (other than under
this Agreement or any Revolving Credit Note) owed to any Lender or to any other
Person, in each case, in an amount greater than $2,500,000 that is outstanding,
when and as the same shall become due and payable (whether at scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument evidencing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to such Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness (without regard to whether such holders or other Person shall have
exercised or waived their right to do so); or any such Indebtedness shall be
declared to be due and payable; or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof
(and for purposes of determining the amount of attributed Indebtedness under
this clause (f) from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations); or


(g)           the Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or


(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or


(i)           without duplication of clause (f) of this Section 8.1, the
Borrower or any Subsidiary shall become unable to pay, shall admit in writing
its inability to pay, or shall fail to pay, its debts as they become due; or


(j)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $5,000,000; or


(k)           any judgment or order for the payment of money in excess of
$5,000,000 in the aggregate not covered by insurance and for which the
applicable insurer shall have acknowledged in writing that such claim or payment
is insured shall be rendered against the Borrower or any Subsidiary, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or


(l)           any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or


                      (m)           a Change in Control shall occur; or


(n)           any Governmental Authority having regulatory authority over the
Borrower or any Subsidiary shall take any action that restricts, or has the
practical effect of restricting, the payment of dividends from any such
Subsidiary to the Borrower or the payment of any debt owing by a Subsidiary to
the Borrower; or


(o)           any Financial Institution Subsidiary shall cease for any reason
(other than as a result of being merged into another Financial Institution
Subsidiary) to be an insured bank under the Federal Deposit Insurance Act, as
amended; provided, however, that in no event shall The PrivateBank and Trust
Company cease to be an insured bank under the Federal Deposit Insurance Act, as
amended; or


(p)           the FRB, the FDIC or any other Governmental Authority charged with
the regulation of bank holding companies or depository institutions: (i) issues
(whether orally or in writing) to the Borrower or any Financial Institution
Subsidiary, or initiates through formal proceedings any action, suit or
proceeding to obtain against, impose on or require from the Borrower or any
Financial Institution Subsidiary, a cease and desist order or similar regulatory
order, the assessment of civil monetary penalties, articles of agreement, a
memorandum of understanding, a capital directive, a capital restoration plan,
restrictions that prevent or as a practical matter impair the payment of
dividends by any Financial Institution Subsidiary or the payments of any debt by
the Borrower, restrictions that make the payment of the dividends by any
Financial Institution Subsidiary or the payment of debt by the Borrower subject
to prior regulatory approval, a notice or finding under subsection 8(a) of the
Federal Deposit Insurance Act, as amended, or any similar enforcement action,
measure or proceeding; or (ii) proposes or issues (whether orally or in writing)
to any executive officer or director of the Borrower or any Financial
Institution Subsidiary, or initiates any action, suit or proceeding to obtain
against, impose on or require from any such officer or director, a cease and
desist order or similar regulatory order, a removal order or suspension order,
or the assessment of civil monetary penalties, unless any such orders or
penalties would not reasonably be expected to have a Material Adverse Effect; or


(q)           there shall occur with respect to any Financial Institution
Subsidiary any event that is grounds for the required submission of a capital
restoration plan under 12 U. S. C. §1831o (e)(2) and the regulations thereunder,
or a conservator or receiver is appointed for any Financial Institution
Subsidiary; or


(r)           any order or decree is entered by any court of competent
jurisdiction directly or indirectly enjoining or prohibiting the Administrative
Agent, any Lender or the Borrower from performing any of their respective
obligations under this Agreement or under any of the other Loan Documents and
such order or decree is not vacated, and the proceedings out of which such order
or decree arose are not dismissed, within 60 days after the granting of such
decree or order; or


(s)           the Borrower or any Financial Institution Subsidiary shall enter
into a written agreement with any Governmental Authority having regulatory
authority over such Person for any reason which could reasonably be expected to
have a Material Adverse Effect; or


(t)           the filing of formal charges by any Governmental Authority or
quasi-governmental entity, including, without limitation, the issuance of an
indictment under a RICO Related Law against Borrower or any Subsidiary of
Borrower; or


(u)           the Borrower shall claim that the Administrative Agent or any
Lender does not have, or the Administrative Agent or any Lender shall cease to
have, a valid and perfected first priority security interest in the Collateral
for any reason other than a release or termination effected by the
Administrative Agent in accordance with the terms of the Loan Documents;


then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary described in clause (g) or (h) of this Section) and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and upon the written request of the Required Lenders shall, by notice to
the Borrower, take any or all of the follow­ing actions, at the same or
different times: (i) terminate the Aggregate Revolving Commitments; (ii) declare
the principal of and any accrued interest on the Revolving Loans, and all other
Obligations owing hereunder, to be, whereupon the same shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and (iii) exercise all
remedies contained in any other Loan Document; and that, if an Event of Default
specified in either clause (g) or (h) shall occur, the Revolving Commitments
shall automatically terminate and the principal of the Revolving Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.


ARTICLE IX.THE ADMINISTRATIVE AGENT


Section 9.1. Appointment of Administrative Agent
.  Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto.  The Administrative Agent may perform any of its duties
hereunder by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through any
Affiliate.  The exculpatory provisions set forth in this Article shall apply to
any such sub-agent and any Affiliate of the Administrative Agent and any such
sub-agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


Section 9.2. Nature of Duties of Administrative Agent
.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in this Agreement and the other Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.2), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Administrative Agent or any of its Affiliates
in any capacity.  The Administrative Agent shall not be li­able for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.2) or in the absence of its
own gross negli­gence or willful misconduct.  The Administrative Agent shall not
be deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or
any Lender, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.


Section 9.3. Lack of Reliance on the Administrative Agent
.  Each of the Lenders acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each of the Lenders also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, continue to make its own decisions in
taking or not taking of any action under or based on this Agreement, any related
agreement or any document furnished hereunder or thereunder.


Section 9.4. Certain Rights of the Administrative Agent
.  If the Administrative Agent shall request instructions from the Required
Lenders with re­spect to any action or ac­tions (including the failure to act)
in connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act, unless and until it shall have
received instructions from such Lend­ers; and the Administrative Agent shall not
incur liability to any Person by rea­son of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in ac­cordance with the instructions of the
Required Lenders where required by the terms of this Agreement.


Section 9.5. Reliance by Administrative Agent
.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed, sent or made by the proper Person.  The Administrative
Agent may also rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person and shall not incur any liability
for relying thereon.  The Administrative Agent may consult with legal counsel
(including counsel for the Borrower), indepen­dent public accountants and other
experts selected by it and shall not be liable for any action taken or not taken
by it in accordance with the advice of such counsel, accountants or experts.


Section 9.6. The Administrative Agent in its Individual Capacity
.  The bank serving as the Administrative Agent shall have the same rights and
powers under this Agreement and any other Loan Document in its capacity as a
Lender as any other Lender and may exercise or refrain from exercising the same
as though it were not the Administrative Agent; and the terms “Lenders”,
“Required Lenders”, “holders of Notes”, or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity.  The bank acting as the Administrative Agent and its
Affiliates may accept de­posits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.


Section 9.7. Successor Administrative Agent.


(a)           The Administrative Agent may resign at any time by giving 30 days
prior written notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to the approval by the Borrower provided that no
Default or Event of Default shall exist at such time.  If no suc­cessor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States of America or any state
thereof or a bank which maintains an office in the United States.


(b)           Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall there­upon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If within 30 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 30th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided
above.  After any retir­ing Administrative Agent’s resignation hereunder, the
provi­sions of this Article IX shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any ac­tions taken or not taken by any of them while it was serving as the
Administrative Agent.


Section 9.8. Collateral Matters.


(a)           The Administrative Agent is authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Loan Documents which may be necessary to perfect
and maintain perfected the Liens upon the Collateral granted pursuant to any of
the Loan Documents.


(b)           The Administrative Agent shall have no obligation whatsoever to
the Lenders or to any other Person to assure that the Collateral exists or is
owned by the Borrower or is cared for, protected or insured or that the Liens
granted to the Administrative Agent herein in any Loan Document have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Administrative Agent in this Section or in any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Administrative Agent may act in any manner it may
deem appropriate, in its sole discretion, given the Administrative Agent’s own
interest in the Collateral as one of the Lenders and that the Administrative
Agent shall have no duty or liability whatsoever to the Lenders, except to the
extent found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct.


ARTICLE X.MISCELLANEOUS


Section 10.1. Notices.


(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:


To the Borrower:                                  PrivateBancorp, Inc.
70 W. Madison Street
Chicago, Illinois 60602
Attn: Brant Ahrens
Telephone Number: (312) 564-1225
Fax Number:                                       


To the Administrative Agent:            SunTrust Bank, Agency Services
303 Peachtree Street, 25th Floor
Atlanta, Georgia 30308
Attn:  Doug Weitz
Telephone Number:   (404) 813-5156
Fax Number:   (404) 221-2001


 
To a Lender:
To such Lender’s address or telecopy number, as applicable, as set forth on such
Lender’s signature page hereto



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by the Administrative Agent
at its address specified in this Section 10.1.



(b)           Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower.  The Administrative Agent and
the Lenders shall be entitled to rely on the authority of any Person purporting
to be a Person authorized by the Borrower to give such notice, and the
Administrative Agent shall not have any liability to the Borrower or other
Person on account of any action taken or not taken by the Administrative Agent
or the Lenders in reliance upon such telephonic or facsimile notice.  The
obligation of the Borrower to repay the Revolving Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent or the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent or the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent or the Lenders to be contained
in any such telephonic or facsimile notice.


Section 10.2. Waiver; Amendments.


(a)           No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall oper­ate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exer­cise of any other right or power hereunder or
thereunder.  The rights and remedies of the Administrative Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclu­sive of any rights or remedies provided by law.  No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Revolving Loan shall not be construed as a waiver of any Default or Event
of Default, regardless of whether the Administrative Agent or any Lender may
have had notice or knowledge of such Default or Event of Default at the time.


(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders, or the Borrower and the Administrative
Agent with the consent of the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the spe­cific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Revolving Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of any Revolving Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) extend the Commitment Termination
Date or otherwise postpone the date fixed for any payment of any princi­pal of,
or interest on, any Revolving Loan or interest thereon or any fees hereunder or
reduce the amount of, waive, forgive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Revolving Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.16(b) or Section 2.16(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.2 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are re­quired to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor, if any, or limit the
liability of any such guarantor under any guaranty agreement; (vii) release all
or substantially all Collateral (but in no event will the Administrative Agent
release any of the stock of The Private Bank and Trust Company that has been
pledged to the Administrative Agent for the benefit of the Lenders without the
consent of each Lender) or agree to subordinate any Lien in the Collateral to
any other creditor of the Borrower or any Subsidiary without the written consent
of each Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent
without the prior written consent of such Person.  Notwithstanding the
foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower, the Required Lenders and the
Administrative Agent if (i) by the terms of such agreement the Revolving
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate (but such Lender shall continue to be entitled to the benefits
of Section 2.12, Section 2.13, Section 2.14 and Section 10.3) upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full principal
of and interest accrued on each Revolving Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement and is released from
its obligations hereunder.  Notwithstanding anything herein or otherwise to the
contrary, any Event of Default occurring hereunder shall continue to exist (and
shall be deemed to be continuing) until such time as such Event of Default is
waived in writing in accordance with the terms of this Section notwithstanding
(i) any attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Section).


Section 10.3. Expenses; Indemnification.


(a)           The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates (including, without
limitation, the reasonable fees, charges and disbursements of outside counsel
and the allocated cost of inside counsel for the Administrative Agent and its
Affiliates) in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
and (ii) all out-of-pocket costs and expenses (including, without limitation,
the reasonable fees, charges and disbursements of outside counsel and the
allocated cost of inside counsel) incurred by the Administrative Agent or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Revolving Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Revolving Loans.


(b)           The Borrower shall indemnify the Administrative Agent and each
Lender and each officer, director, employee, agents, advisors and Affiliates of
the Administrative Agent and each Lender (each, an “Indemnitee”) against, and
hold each of them harmless from, any and all costs, losses, liabilities, claims,
damages and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, which may be incurred by any
Indemnitee, or asserted against any Indemnitee by the Borrower or any third
Person, arising out of, in connection with or as a result of (i) the execution
or delivery of any this Agreement or any other Loan Document, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of any of the transactions contemplated hereby, (ii) any Revolving Loan or any
actual or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned by the
Borrower or any Subsidiary or any Environmental Liability related in any way to
the Borrower or any Subsidiary or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether brought by the Borrower or any third Person and whether based on
contract, tort, or any other theory and regardless of whether any Indemnitee is
a party thereto; provided, that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction in a final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee; provided, further, that each Indemnitee shall
have the obligation to promptly notify the Borrower of any claim, expense,
obligation or liability for which such Indemnitee will seek indemnification from
the Borrower hereunder, but the failure to give such notice shall not nullify or
abrogate the Borrower’s obligations under this Section.


(c)           The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with re­spect to this Agreement and any
other Loan Documents, any Collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each of the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission by the Borrower to pay such taxes.


(d)           To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent under clauses (a), (b) or (c) hereof,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Pro Rata Share (determined as of the time that the unreimbursed expense or
indemnity payment is sought) such unpaid amount; provided, that the unreimbursed
expense or indemnified payment, claim, damage, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent in
its capacity as such.


(e)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Revolving Loan or the use of proceeds
thereof.


(f)           All amounts due under this Section shall be payable promptly after
written demand therefor.


Section 10.4. Successors and Assigns.


(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void).


(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Revolving Commitment and the
Revolving Loans at the time owing to it); provided, that (i) except in the case
of an assignment to a Lender or an Affiliate of a  Lender or to a fund managed
by a Lender or an Affiliate of a Lender, each of the Borrower and the
Administrative Agent must give their prior written consent (which consent shall
not be unreasonably withheld or delayed), provided, that the consent of the
Borrower shall not be required during the existence of a Default or an Event of
Default, (ii) except in the case of an assignment to a Lender or an Affiliate of
a Lender or to a fund managed by a Lender or an Affiliate of a Lender or an
assignment of the entire amount of the assigning Lender’s Revolving Commitment
hereunder or an assignment while an Event of Default has occurred and is
continuing, the amount of the Revolving Commitment of the assigning Lender
subject to each such assignment (determined as of the date the assignment and
acceptance agreement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $2,500,000 (unless the Borrower and
the Administrative Agent shall otherwise consent), (iii) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement and the other Loan
Documents, (iv) the assigning Lender and the assignee shall execute and deliver
to the Administrative Agent an assignment and acceptance agreement in form and
substance acceptable to the Administrative Agent, together with a processing and
recordation fee payable by the assigning Lender or the assignee (as determined
between such Persons) in an amount equal to $3,500 and (v) such assignee, if it
is not a Lender, shall deliver a duly completed Administrative Questionnaire to
the Administrative Agent; provided, that any consent of the Borrower otherwise
required hereunder shall not be required if an Event of Default has occurred and
is continuing.  Upon the execution and delivery of the such assignment and
acceptance agreement and payment by such assignee to the assigning Lender of an
amount equal to the purchase price agreed between such Persons, such assignee
shall become a party to this Agreement and any other Loan Documents to which
such assigning Lender is a party and, to the extent of such interest assigned by
such assignment and acceptance agreement, shall have the rights and obligations
of a Lender under this Agreement, and the assigning Lender shall be released
from its obligations hereunder to a corresponding extent (and, in the case of an
assignment and acceptance agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.12,
Section 2.13, Section 2.14 and Section 10.3).  Upon the consummation of any such
assignment hereunder, the assigning Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements to have new promissory notes issued
if so requested by either or both the assigning Lender or the assignee.  Any
assignment or other transfer by a Lender that does not fully comply with the
terms of this clause (b) shall be treated for purposes of this Agreement as a
sale of a participation pursuant to clause (c) below.


(c)           Each Lender may at any time, without the consent of the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement; provided, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of its
obligations hereun­der and for such Participant’s compliance with the terms of
Section 10.11 of this Agreement, and (iii) the Borrower shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  Any agreement
between such Lender and the Participant with respect to such participation shall
provide that such Lender shall retain the sole right and responsibility to
enforce this Agreement and the other Loan Documents and the right to approve any
amendment, modification or waiver of this Agreement and the other Loan
Documents; provided, that such participation agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of this Agreement described in the first proviso of
Section 10.2(b) that affects the Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits Section 2.12, Section 2.13 and
Section 2.14 to the same extent as if it were a Lender hereunder and had
acquired its interest by assignment pursuant to paragraph (b); provided, that no
Participant shall be entitled to receive any greater payment under Section 2.14
than such Lender would have been entitled to receive with respect to the
participation sold to such Participant unless the sale of such participation is
made with the Borrower’s prior written consent.


(d)           The Lenders may at any time pledge or assign a security interest
in all or any por­tion of its rights under this Agreement and the Revolving
Credit Note to secure its obligations to a Federal Reserve Bank without
complying with this Section; provided, that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.


Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.


(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW YORK.


(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any Federal and/or
state court located in the State of New York and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent permitted by applicable law, such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Lenders may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
its properties in the courts that have jurisdiction over the Borrower.


(c)           The Borrower ir­­revocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in paragraph (b) of this Section and
brought in any state or federal court located in the State of New York and
referred to in paragraph (b) of this Section.  Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.


Section 10.6. WAIVER OF JURY TRIAL
.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).


Section 10.7. Right of Setoff
.  In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, each Lender shall have the right,
at any time or from time to time upon the occurrence and during the continuance
of an Event of Default, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, to set off and apply against all deposits (general or special, time or
demand, provisional or final) of the Borrower at any time held or other
obligations at any time owing by such Lender to or for the credit or the account
of the Borrower against any and all Obligations owed to such Lender under this
Agreement, irrespective of whether such Lender shall have made demand hereunder
and although such Obligations may be unmatured.  Each Lender agrees promptly to
notify the Administrative Agent and the Borrower after any such set-off and any
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such set-off and application.


Section 10.8. Counterparts; Integration
.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  This Agreement, the other Loan Documents, and any separate
letter agreement(s) relating to any fees payable to the Administrative Agent
constitute the entire agreement among the parties hereto and thereto regarding
the subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.


Section 10.9. Survival
.  All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Revolving Loans, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Revolving Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Revolving Commitment has not expired or terminated.  The
provisions of Section 2.14 and Section 10.3 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Revolving Loans, the expiration or termination of
the Revolving Commitment or the termination of this Agreement or any provision
hereof.  All representations and warranties made herein, in the cer­tifi­cates,
reports, notices, and other documents delivered pursu­ant to this Agreement
shall survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of the Revolving Loans.


Section 10.10. Severability
.  Any provision of this Agreement ­or any other Loan Document held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.


Section 10.11. Confidentiality
.  Each of the Administrative Agent and each Lender agrees to maintain the
confidentiality of any and all non-public, confidential or proprietary
information, identified to the Administrative Agent and the Lenders as such, of
or relating to the Borrower or any Subsidiary and their respective businesses,
operations, finances or strategies (“Confidential Information”).  For purposes
of this Section, Confidential Information shall not include: (1) information
that was already known to the recipient without an obligation of confidentiality
to the Borrower or any Subsidiary with respect to such information, (2)
information that was obtained from a third party who was not known to the
Administrative Agent or such Lender to be under an obligation of confidentiality
to the Borrower or any Subsidiary with respect to such information, (3)
information that is or becomes publicly available, other than through a breach
of this Section by the Administrative Agent or any Lender or any Participant or
any of their respective representatives, employees or agents.  Notwithstanding
the foregoing, Confidential Information may be disclosed (i) to any officer,
director, agent, affiliate or representative of the Administrative Agent or any
such Lender, including without limitation accountants, legal counsel and other
advisors; provided, however, that such Person shall agree to be bound by the
confidentiality provisions set forth in this Section with respect to such
information, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority, (iv) to the extent necessary in connection with
the exercise of any remedy hereunder or any suit, action or proceeding relating
to this Agreement or the enforcement of rights hereunder, (v) subject to
provisions substantially similar to this Section 10.11, to any actual or
prospective assignee or Participant, or (vi) with the prior written consent of
the Borrower.  Any Person required to maintain the confidentiality of any
information as provided for in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord its own confidential information, but in no event less than a reasonable
degree of care.


Section 10.12. Interest Rate Limitation
.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Loan, together with all fees, charges and other
amounts which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Revolving Loan in accordance with applicable
law, the rate of interest payable in respect of such Revolving Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Revolving Loan but were not payable as a result
of the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Revolving Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.


Section 10.13. Waiver of Effect of Corporate Seal
.  The Borrower represents and warrants that it is not required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.


Section 10.14. Patriot Act
.  The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.  The Borrower shall,
and shall cause each of its Subsidiaries to, provide to the extent commercially
reasonable, such information and take such other actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.


Section 10.15. Bookrunner and Lead Arrangers
.  Neither the Joint Lead Arrangers nor the Sole Bookrunner listed on the cover
page of this Agreement shall have any duties or responsibilities hereunder in
their capacities as such.


[Remainder of page intentionally left blank.  Signatures appear on following
pages]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.


PRIVATEBANCORP, INC.




By /s/ Dennis
Klaeser                                                                
     Name: Dennis
Klaeser                                                                
     Title: Chief Financial
Officer                                                                           




SUNTRUST BANK
as Administrative Agent and a Lender




By /s/ K. Scott Bazemore                                                      
     Name: K. Scott Bazemore
     Title: Vice President                                                      


Revolving Commitment: $5,000,000






































[Signatures Continue on Following Pages]



 
 

--------------------------------------------------------------------------------

 

[Signature Page to Revolving Credit Agreement with PrivateBancorp, Inc.]




WELLS FARGO BANK, N.A.
as a Lender




By /s/ Leighton D. Kor                                                      
     Name: Leighton D.
Kor                                                                
     Title: Vice President                                                      


Revolving Commitment: $10,000,000


Address:
666 Walnut Street
Des Moines, Iowa 503309
Attn:  Leighton D. Kor
Fax Number: (515) 245-3314












































[Signatures Continue on Following Page]



 
 

--------------------------------------------------------------------------------

 

[Signature Page to Revolving Credit Agreement with PrivateBancorp, Inc.]




LASALLE BANK NATIONAL ASSOCIATION
as a Lender




By/s/ Matthew J. Doherty
     Name: Matthew J.
Doherty                                                                           
     Title: Senior Vice
President                                                                           


Revolving Commitment: $5,000,000


Address:
1355 S. LaSalle Street, Suite 53
Chicago, Illinois 60603
Attn:  Kimberly Johnson
Fax Number: (312) 904-2684











































 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


FORM OF PLEDGE AND SECURITY AGREEMENT


THIS PLEDGE AND SECURITY AGREEMENT (this “Pledge Agreement”) is dated as of
September ___, 2008 and is made by and between PRIVATEBANCORP, INC., a Delaware
corporation (“Pledgor”), and SUNTRUST BANK, in its capacity as Administrative
Agent (“Administrative Agent”) for the Lenders (“Lenders”) from time to time
party to that certain Revolving Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Pledgor, Administrative Agent and Lenders.
 
R E C I T A L S :


A.           Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of The PrivateBank and Trust Company, an Illinois
state-chartered, non-member bank with its main office located in Chicago,
Illinois (“Bank Subsidiary”).
 
B.           Borrower has requested that Lenders provide it with a revolving
credit facility pursuant to the terms and conditions set forth in the Credit
Agreement.
 
C.           This Pledge Agreement is being executed and delivered by Pledgor to
Administrative Agent pursuant to Section 3.1(b)(iii) of the Credit Agreement.
 
THEREFORE, in consideration of the mutual covenants, conditions and agreements
and to induce Administrative Agent and Lenders to enter into the Credit
Agreement and to make Revolving Loans and other financial accommodations to
Pledgor, the parties hereby agree as follows:
 
A G R E E M E N T :
 
1.           DEFNITIONS
 
1.1.           Defined Terms.  The following capitalized terms generally used in
this Pledge Agreement shall have the meanings defined or referenced below (such
meanings to be equally applicable to both the singular and the plural forms of
the term defined).  Certain other capitalized terms used in specific sections of
this Pledge Agreement may be defined in such sections.
 
“Best Efforts” means commercially reasonable, good faith efforts.
 
“Certificates” means any and all notes, warrants, options, stock certificates or
other documents or instruments now or hereafter received or receivable by
Pledgor and representing Pledgor’s interest in the Pledged Stock.
 
“Pledged Stock” means: (i) the shares of capital stock of Bank Subsidiary as
described on the attached Schedule A hereto and any and all other shares of
capital stock issued by Bank Subsidiary whether now owned or hereafter acquired
by Pledgor, whether directly from Bank Subsidiary or otherwise and whether such
other shares are now or hereafter in the possession of Pledgor, Administrative
Agent or other holder; (ii) all stock and other securities or property which are
issued pursuant to conversion, redemption, exercise of rights, stock split,
recapitalization, reorganization, stock dividends or other corporate act which
are referable to the shares referenced in clause (i) or this clause (ii)
(collectively, the “Additional Pledged Securities”); (iii) all distributions,
whether cash or otherwise, in the nature of a partial or complete liquidation,
dissolution or winding up which are referable to the shares referenced in clause
(i) or clause (ii) (such distributions are hereinafter referred to as
“Liquidating Distributions”); and (iv) all substitutions for any of the
foregoing, proceeds of and from any of the foregoing and all interest, cash
dividends or other payments in respect of any of the foregoing.
 
1.2.           Other Defined Terms.  All other capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.
 
1.3.           Exhibits and Schedules Incorporated.  All exhibits and schedules
attached hereto or referenced herein, are, hereby incorporated into this Pledge
Agreement.
 
2.           PLEDGE AND GRANT OF SECURITY INTERESTS.  Pledgor hereby pledges,
collaterally assigns, hypothecates and transfers to Administrative Agent, for
the benefit of Lenders, all Pledged Stock, together with appropriate undated
assignments separate from the Certificates duly executed in blank, and hereby
grants to and creates in favor of Administrative Agent, for the benefit of
Lenders, Liens and security interests in the Pledged Stock as collateral
security for: (a) the due and punctual payment, performance and observance by
Pledgor of all Obligations; (b) the due and punctual performance and observance
by Pledgor of all of its agreements, obligations, liabilities and duties under
this Pledge Agreement, the Credit Agreement and the other Loan Documents;
(c) all sums advanced by, or on behalf of, Administrative Agent and Lenders in
connection with, or relating to, the Credit Agreement, this Pledge Agreement,
the other Loan Documents or the Pledged Stock including, without limitation, any
and all sums advanced to preserve the Pledged Stock, or to perfect
Administrative Agent’s Lien in the Pledged Stock; (d) in the event of any
proceeding to enforce the satisfaction of the Obligations, or any of them, or to
preserve and protect their rights under the Credit Agreement, this Pledge
Agreement or any other agreement, document or instrument relating to the
transactions contemplated in the Credit Agreement, the reasonable expenses of
retaking, holding, preparing for sale, selling or otherwise disposing of or
realizing on the Pledged Stock, or of any exercise by Administrative Agent of
its rights, together with reasonable attorneys’ fees, expenses and court costs;
and (e) all costs incurred by Administrative Agent to obtain, perfect, preserve
and enforce the Liens and security interests granted by this Pledge Agreement,
the Credit Agreement and the other Loan Documents, to collect the Obligations
Secured Hereby (as hereinafter defined) and to maintain and preserve the Pledged
Stock, with such costs including, without limitation, expenditures made by
Administrative Agent for attorneys’ fees and other legal expenses and expenses
of collection, possession and sale of the Pledged Stock, together with Default
Interest on all such amounts (the foregoing subsections (a) through (e) are
collectively referred to herein as the “Obligations Secured Hereby”).
 
3.           DELIVERY OF PLEDGED STOCK.  Pledgor shall place the Pledged Stock
in pledge by delivering, or by causing to be delivered, the Certificates to and
depositing them with Administrative Agent, its agent or any custodian appointed
in writing by Administrative Agent.  Pledgor shall also deliver to
Administrative Agent, its agent or any custodian concurrently therewith undated
assignments separate from the Certificates duly executed in blank and all other
applicable and appropriate documents and assignments in form suitable to enable
Administrative Agent to effect the transfer of all or any portion of the Pledged
Stock to the extent hereinafter provided.
 
4.           ADDITIONAL COLLATERAL
 
4.1.           Delivery of Additional Pledged Securities.  If Pledgor shall
hereafter become entitled to receive or shall receive any interest, cash
dividends, cash proceeds, any Additional Pledged Securities, any Liquidating
Distributions, or any other cash or non-cash payments on account of the Pledged
Stock, Pledgor agrees to accept the same as Administrative Agent’s agent and to
hold the same in trust on behalf of and for the benefit of Administrative Agent
and agrees to promptly deliver the same or any Certificates therefor forthwith
to Administrative Agent or its agent in the exact form received, with the
endorsement of Pledgor, when necessary, or appropriate undated assignments
separate from the Certificates duly executed in blank, to be held by
Administrative Agent or its agent subject to the terms hereof.
 
4.2.           Proceeds; Dividends and Voting.  Notwithstanding anything
contained in this Pledge Agreement to the contrary, Pledgor shall be entitled to
receive or shall receive such interest and cash dividends paid on account of the
Pledged Stock and may retain and use such amounts for its own purposes, and to
exercise voting rights with respect to the Pledged Stock, so long as there has
not occurred any Event of Default.
 
5.           REPRESENTATIONS AND WARRANTIES OF PLEDGOR.  To induce
Administrative Agent to enter into this Pledge Agreement and to induce
Administrative Agent and Lenders to enter into the Credit Agreement, Pledgor
hereby re-makes the representations and warranties set forth in Article IV of
the Credit Agreement and, in addition, makes the following representations and
warranties to Administrative Agent and Lenders:
 
5.1.           Pledgor owns beneficially and of record all of the issued and
outstanding shares of capital stock of Bank Subsidiary and has good and
marketable title to all of the Pledged Stock.  Schedule A attached hereto sets
forth all of the issued and outstanding shares of capital stock of Bank
Subsidiary as of the Closing Date.
 
5.2.           Pledgor holds the Pledged Stock free and clear of all Liens,
charges, encumbrances, security interests, options, voting trusts and
restrictions of every kind and nature whatsoever except only the Liens and
security interests created by this Pledge Agreement or otherwise in favor of
Administrative Agent.
 
5.3.           Each security which is a part of the Pledged Stock has been duly
authorized and validly issued and is fully paid and nonassessable.
 
5.4.           This Pledge Agreement has been duly executed and delivered by
Pledgor.
 
5.5.           The pledge, collateral assignment and delivery of the Pledged
Stock pursuant to this Pledge Agreement creates in favor of Administrative Agent
for the benefit of Lenders a valid first Lien and first and senior security
interest in the Pledged Stock, which Lien and security interest are perfected
once either (a) the Certificates are delivered to the Administrative Agent or
(b) a financing statement properly describing the Pledged Stock as collateral is
filed with the secretary of state of the state in which Pledgor is organized.
 
6.           PLEDGOR’S COVENANTS.
 
6.1.           Pledgor covenants and agrees that it will defend the Lien of
Administrative Agent and Lenders in and to the Pledged Stock against the claims
and demands of all persons whomsoever.
 
6.2.           Pledgor covenants and agrees that it will not sell, convey or
otherwise dispose of any of the Pledged Stock, or create, incur or permit to
exist any pledge, Lien, mortgage, hypothecation, security interest, charge,
option or any other encumbrance or restriction with respect to any of the
Pledged Stock, or any interest therein, or any proceeds thereof, except for the
Liens and security interests created by this Pledge Agreement.
 
6.3.           Pledgor covenants and agrees that it will not consent to the
issuance of: (i) any additional shares of capital stock of Subsidiary Bank
unless such shares are pledged and the Certificates therefor delivered to
Administrative Agent, simultaneously with the issuance thereof, together with
appropriate undated assignments separate from the Certificates duly executed in
blank; and (ii) any options by Subsidiary Bank obligating Subsidiary Bank to
issue additional shares of capital stock of any class of Subsidiary Bank.
 
6.4.           At any time from time to time, upon the written request of
Administrative Agent, and at the sole expense of Pledgor, Pledgor covenants and
agrees that it will promptly and duly execute and deliver such further
instruments and documents and take such further actions as Administrative Agent
may reasonably request for the purposes of obtaining or preserving the full
benefits of this Pledge Agreement and of the rights and powers herein granted,
including, without limitation, the filing of UCC-1 financing statements in favor
of Administrative Agent with respect to the Pledged Stock and the proceeds
thereof, in form satisfactory to Administrative Agent and with the Secretary of
State of any state as Administrative Agent may determine.  If any amount payable
under or in connection with any of the Pledged Stock shall be or become
evidenced by any promissory note, other instrument or chattel paper, such note,
instrument or chattel paper shall be immediately delivered to Administrative
Agent, duly endorsed in a manner satisfactory to Administrative Agent, to be
held as Pledged Stock pursuant to this Pledge Agreement.
 
6.5.           Pledgor covenants and agrees to pay, and to save Administrative
Agent and Lenders harmless from any and all liabilities with respect to or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Pledged Stock or in connection with any of the transactions contemplated by
this Pledge Agreement.
 
7.           RIGHTS AND REMEDIES UPON DEFAULT.
 
7.1.           Upon the occurrence and during the continuation of any Event of
Default, Administrative Agent may do any one or more of the following:
(a) declare the Obligations Secured Hereby to be forthwith due and payable,
whereupon such Obligations Secured Hereby shall become immediately due and
payable without presentment, demand, protest or other notice of any kind; and/or
(b) proceed to protect and enforce rights granted under this Pledge Agreement,
the Credit Agreement or any of the other Loan Documents through other
appropriate proceedings, and Administrative Agent shall have, without
limitation, all of the rights and remedies provided by applicable law,
including, without limitation, the rights and remedies of a secured party under
the New York Uniform Commercial Code (the “UCC”) and, in addition thereto,
Administrative Agent shall be entitled, at Administrative Agent’s option, to
exercise all voting and corporate rights with respect to the Pledged Stock as it
may determine, without liability therefor, but Administrative Agent shall not
have any duty to exercise any voting and corporate rights in respect of the
Pledged Stock and shall not be responsible or liable to Pledgor or any other
person for any failure to do so or delay in so doing.
 
7.2.           Without limiting the generality of any of the foregoing, if any
Event of Default hereunder or under the Credit Agreement shall occur,
Administrative Agent shall have the right to sell the Pledged Stock, or any part
thereof, at public or private sale or at any broker’s board or on any securities
exchange for cash, upon credit or for future delivery, and at such price or
prices as Administrative Agent may deem best, and Administrative Agent may be
the purchaser of any or all of the Pledged Stock so sold and thereafter
Administrative Agent or any other purchaser shall hold the same free from any
right or claim of whatsoever kind.  Administrative Agent is authorized, at any
such sale, if it deems it advisable so to do, to restrict the number of
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing for their own account, for investment, and not with a view
to the distribution or resale of the Pledged Stock and may otherwise require
that such sale be conducted subject to restrictions as to such other matters as
Administrative Agent may deem necessary in order that such sale may be effected
in such manner as to comply with all applicable state and federal securities
laws.  Upon any such sale, Administrative Agent shall have the right to deliver,
assign and transfer to the purchaser thereof the Pledged Stock so sold.
 
7.3.           Each purchaser at any such sale shall hold the property sold,
absolutely free from any claim or right of whatsoever kind, including any equity
or right of redemption of Pledgor, who hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any rule of law or
statute now existing or hereafter adopted.  Administrative Agent shall give
Pledgor not less than ten days’ written notice of its intention to make any such
public or private sale or at any broker’s board or on any securities exchange
(with such notice to state the time and place of such sale), and Pledgor agrees
that such notice shall be deemed reasonable.
 
7.4.           Any such public sale shall be held at such time or times within
the ordinary business hours and at such place or places as Administrative Agent
may fix in the notice of such sale.  At any sale, the Pledged Stock may be sold
in one lot as an entirety or in parts, as Administrative Agent may
determine.  Administrative Agent shall not be obligated to make any sale
pursuant to any such notice.  Administrative Agent may, without notice or
publication, adjourn any sale, and such sale may be made at any time or place to
which the same may be so adjourned.  In case of any sale of all or any part of
the Pledged Stock on credit or for future delivery, the Pledged Stock so sold
may be retained by Administrative Agent until the selling price is paid by the
purchaser thereof, but Administrative Agent shall not incur any liability in
case of the failure of such purchaser to take up and pay for the Pledged Stock
so sold and, in case of any such failure, such Pledged Stock may again be sold
upon like notice.
 
7.5.           Administrative Agent, instead of exercising the power of sale
herein conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose this Pledge Agreement and sell the Pledged Stock, or any portion
thereof, under a judgment or decree of a court or courts of competent
jurisdiction.
 
7.6.           On any sale of the Pledged Stock, Administrative Agent is hereby
authorized to comply with any limitation or restriction in connection with such
sale that it may be advised by counsel is necessary in order to avoid any
violation of applicable law or in order to obtain any required approval of the
purchaser or purchasers by any third party or any Governmental Authority or
officer or court, including, without limitation, all limitations and
restrictions imposed by federal and state banking laws and
regulations.  Compliance with the foregoing sentence shall result in such sale
or disposition being considered or deemed to have been made in a commercially
reasonable manner.
 
7.7.           In furtherance of the exercise by Administrative Agent of the
rights and remedies granted to it hereunder, Pledgor agrees that, upon request
of Administrative Agent and at the expense of Pledgor, it will use its Best
Efforts to obtain all third party and governmental approvals necessary for or
incidental to the exercise of remedies by Administrative Agent with respect to
the Pledged Stock or any part thereof, including, without limitation, applicable
approvals from the FRB, the FDIC and the Illinois Department of Financial and
Professional Regulation.
 
8.           REGISTRATION RIGHTS; PRIVATE SALES.
 
8.1.           If Administrative Agent shall determine to exercise its right to
sell any or all of the Pledged Stock pursuant to Section 7 hereof, and if in the
opinion of Administrative Agent it is necessary or advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act of 1933, as amended (the “Securities Act”), Pledgor will
cause the issuer of the Pledged Stock to (a) execute and deliver, and cause to
be done all such other acts, as may be, in the opinion of Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (b) use its Best Efforts to
cause the registration statement relating thereto to become effective and to
remain effective for a period of one (1) year from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold, and (c) make
all amendments thereto and/or to the related prospectus which, in the opinion of
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the SEC
applicable thereto.  Pledgor agrees to cause such issuer to comply with the
provisions of the securities or ‘Blue Sky’ laws of any and all jurisdictions
which Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
 
8.2.           Pledgor hereby acknowledges that, notwithstanding that a higher
price might be obtained for the Pledged Stock at a public sale than at a private
sale or sales, the making of a public sale of the Pledged Stock may be subject
to registration requirements and other legal restrictions compliance with which
could require such actions on the part of Pledgor, could entail such expenses
and could subject Administrative Agent and any underwriter through whom the
Pledged Stock may be sold and any controlling Person of any thereof to such
liabilities as would make the making of a public sale of the Pledged Stock
impractical.  Accordingly, Pledgor hereby agrees that private sales made by
Administrative Agent in accordance with the provisions of Section 7 hereof may
be at prices and on other terms less favorable to the seller than if the Pledged
Stock were sold at public sale, that Administrative Agent shall not have any
obligation to take any steps in order to permit the Pledged Stock to be sold at
a public sale complying with the requirements of federal and state securities
and similar laws, and that such sale shall not be deemed to be made in a
commercially unreasonable manner solely because of its nature as a private sale.
 
8.3.           Pledgor further agrees to use its Best Efforts to do or cause to
be done all such other acts as may be necessary to make any sale or sales of all
or any portion of the Pledged Stock pursuant to Section 7 and this Section 8
valid and binding and in compliance with any and all other applicable
requirements of law.  Pledgor further agrees that a breach of any of the
covenants contained in Section 7 and this Section 8 will cause irreparable
injury to Administrative Agent and Lenders, that Administrative Agent and
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in Section 7 of this
Section 8 shall be specifically enforceable against Pledgor, and Pledgor hereby
waives and agrees not to assert any defenses to the granting of equitable relief
(such as, without limitation, any defense that Administrative Agent or Lenders
have an adequate remedy at law or that Administrative Agent or Lenders will not
be irreparably injured) in any action for specific performance of such
covenants.
 
9.           LIMITATION ON DUTIES REGARDING PLEDGED STOCK.  Administrative
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Pledged Stock in its possession, under Section 9-207 of the
UCC or otherwise, shall be to deal with it in the same manner as Administrative
Agent deals with similar securities and property for its own account.  None of
Administrative Agent, Lenders or any of their respective directors, officers,
employees or agents shall be liable for any good faith failure to demand,
collect or realize upon any of the Pledged Stock or for any delay in doing so or
shall be under any obligation to see or otherwise dispose of any Pledged Stock
or for any good faith delay in doing so or shall be under any obligation to see
or otherwise dispose of any Pledged Stock upon the request of Pledgor or
otherwise.
 
10.           POWERS COUPLED WITH AN INTEREST.  All authorizations and agencies
herein contained with respect to the Pledged Stock are irrevocable and powers
coupled with an interest.
 
11.           INDEMNIFICATION.  Pledgor agrees to indemnify and hold harmless
Administrative Agent and each Lender (to the full extent permitted by law) from
and against any and all claims, demands, losses, judgments, liabilities for
penalties and excise taxes and other damages of whatever nature, and to
reimburse Administrative Agent and each Lender for all costs and expenses,
including reasonable legal fees and disbursements, growing out of or resulting
from the Pledged Stock or this Pledge Agreement or the administration and
enforcement of this Pledge Agreement or exercise of any right or remedy granted
to Administrative Agent hereunder except with respect to such claims, demands,
losses, judgments, liabilities for penalties and excise taxes and other damages
of whatever nature arising solely from the gross negligence or willful
misconduct of Administrative Agent, but including without limitation, any tax
liability incurred by Administrative Agent or any of its affiliates as a result
of the exercise by Administrative Agent of any of its rights hereunder.  In no
event shall Administrative Agent or any Lender be liable to Pledgor for any
action taken by Administrative Agent that is permitted under this Pledge
Agreement other than to account for proceeds of the Pledged Stock actually
received by Administrative Agent.
 
12.           DISTRIBUTION OF PLEDGED STOCK.  Upon enforcement of this Pledge
Agreement following the occurrence of an Event of Default, the proceeds of the
Pledged Stock shall be applied to the Obligations Secured Hereby as follows:
first, to Administrative Agent’s reasonable costs and expenses, if any, incurred
in connection with the enforcement of the Obligations Secured Hereby, including,
without limitation, any and all reasonable costs incurred by it in connection
with the sale or disposition of any Pledged Stock and all amounts under
Section 10.3(a) of the Credit Agreement; second, to Lenders or Administrative
Agent for any fees under the Credit Agreement or any of the other Loan Documents
then due and payable; third, to Lenders pro rata on the basis of their
respective unpaid principal amounts outstanding under the Revolving Loans,
toward the payment of any unpaid interest which may have accrued on the
Revolving Loans; fourth, to Lenders pro rata based on the unpaid principal
amount of the Revolving Loans then outstanding until all Revolving Loans have
been paid in full (and, for purposes of this clause, obligations under Hedging
Transactions permitted under the Credit Agreement with Lenders (or their
Affiliates) or any of them shall be paid on a pro rata basis with the Revolving
Loans); fifth, to Lenders pro rata on the basis of their respective unpaid
amounts, to the payment of any other unpaid Obligations; and sixth, to Pledgor
or as otherwise required by law.  In the event such monies shall be insufficient
to pay all of the Obligations Secured Hereby, Pledgor shall be liable to
Administrative Agent and Lenders for any deficiency therein.
 
13.           NO WAIVER; CUMULATIVE REMEDIES.  Administrative Agent shall not by
any act, delay, omission or otherwise be deemed to have waived any of its rights
or remedies hereunder and no waiver shall be valid unless in writing, signed by
Administrative Agent, and then such waiver shall be valid to the extent therein
set forth.  A waiver by Administrative Agent of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
Administrative Agent would otherwise have on any future occasion.  No failure to
exercise or any delay in exercising on the part of Administrative Agent any
right, power or privilege hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies provided by law.
 
14.           SEVERABILITY OF PROVISIONS.  The provisions of this Pledge
Agreement are severable, and if any clause or provision hereof shall be held
invalid or unenforceable in whole or in part, then such invalidity or
unenforceability shall attach only to such clause or provision or part thereof
and shall not in any manner affect any other clause or provision in this Pledge
Agreement.
 
15.           AMENDMENTS; BINDING EFFECT.
 
15.1.                      None of the terms or provisions of this Pledge
Agreement may be altered, modified or amended except by an instrument in
writing, duly executed by each of the parties hereto.
 
15.2.                      This Pledge Agreement is made for the sole benefit of
Pledgor, Administrative Agent, Lenders and the Affiliates of Administrative
Agent and Lenders, and no other person shall be deemed to have any privity of
contract hereunder nor any right to rely hereon to any extent or for any purpose
whatsoever, nor shall any other person have any right of action of any kind
hereon or be deemed to be a third party beneficiary hereunder.
 
16.           NOTICES.  All notices, consents, requests, demands and other
communications hereunder shall be in writing and shall be given in accordance
with Section 10.1 of the Credit Agreement.
 
17.           HEADINGS.  The descriptive headings hereunder used are for
convenience only and shall not be deemed to limit or otherwise effect the
construction of any provision hereof.
 
18.           COUNTERPART EXECUTION.  This Pledge Agreement may be executed in
several counterparts each of which shall constitute an original, but all of
which shall together constitute one and the same agreement.
 
19.           GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
 
(a)           THIS PLEDGE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF) OF THE STATE OF NEW YORK.


(b)           Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of any Federal and/or state
court located in the State of New York and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Pledge Agreement
or the transactions contemplated hereby, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
extent permitted by applicable law, such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Pledge Agreement shall
affect any right that Administrative Agent or Lenders may otherwise have to
bring any action or proceeding relating to this Pledge Agreement against Pledgor
or its properties in the courts that have jurisdiction over Pledgor.


(c)           Pledgor irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any state
or federal court located in the State of New York referred to in paragraph (b)
of this Section.  Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d)           Each party to this Pledge Agreement irrevocably consents to the
service of process in the manner provided for notices in Section 10.1 of the
Credit Agreement.  Nothing in this Pledge Agreement will affect the right of any
party hereto to serve process in any other manner permitted by law.


20.           IRREVOCABLE AUTHORIZATION AND INSTRUCTION TO ISSUERS.  Pledgor
hereby authorizes and instructs Bank Subsidiary to comply with any instruction
received by it from Administrative Agent in writing that (a) states that an
Event of Default has occurred and (b) is otherwise in accordance with the terms
of this Pledge Agreement, without any other or further instructions from
Pledgor, and Pledgor agrees that the issuer shall be fully protected in so
complying.
 
21.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).
 


 

A-
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Pledge Agreement to be duly
executed and delivered as of the day and year first above written.
 
PRIVATEBANCORP, INC.




By:                                                                           
Name:
Title:


SUNTRUST BANK, as Administrative Agent




By:                                                                           
Name:
Title:



-
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


ISSUER:  THE PRIVATEBANK AND TRUST COMPANY




Owner
Class
Certificate  Number 
Number of Shares
Percentage   of Class  
PrivateBancorp, Inc.
Common
6
82,550
93.33%
PrivateBancorp, Inc.
Common
7
2,500
2.83%
PrivateBancorp, Inc.
Common
8
3,400
3.84%










 
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT


The undersigned issuer of the Pledged Stock hereby acknowledges receipt of a
copy of this Pledge Agreement and agrees to (a) note the restrictions herein on
its books, records, ledgers and certificates maintained with respect to its
capital stock, (b) not make or permit any dividends or distributions with
respect to its capital stock except as permitted in either the Credit Agreement
or this Pledge Agreement, and (c) not make or permit any sale, transfer or
issuance of any of its capital stock or of any rights to acquire its capital
stock except as permitted in either the Credit Agreement or this Pledge
Agreement.
 
THE PRIVATEBANK AND TRUST
COMPANY, an Illinois chartered bank




By:                                                                           
Name:
Title:









A-
 
 
 

--------------------------------------------------------------------------------

 

Assignment Separate from Certificate




[Deliver one original per pledged stock certificate]


FOR VALUE RECEIVED, PrivateBancorp, Inc., does hereby sell, assign and transfer
unto _________________________, _________________________________ (_______)
Shares of Common Stock of The PrivateBank and Trust Company, standing in
his/her/its name on the books of such corporation represented by Certificate(s)
No. ________, ________, ________and ________ and does hereby irrevocably
constitute and appoint attorney to transfer such stock on the books of the
within named bank with full power and substitution in the premises.
 
Further under penalties of perjury, the undersigned certifies:
 
 
1.
That the number shown on this form is the undersigned’s correct taxpayer
identification number.

 
 
2.
That the undersigned is not subject to backup withholding either because the
undersigned had not been notified that the undersigned is subject to backup
withholding as a result of a failure to report all interest or dividends, or the
Internal Revenue Service has notified the undersigned that the undersigned is no
longer subject to backup withholding.

 
Taxpayer Identification #________________________
 
Dated:  ________________________
 
PRIVATEBANCORP, INC.




By:                                                                           
Name:
Title:


In presence of:











A-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF REVOLVING CREDIT NOTE


$____________
Atlanta, Georgia
     
[Date]



FOR VALUE RECEIVED, the undersigned, PRIVATEBANCORP, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to [name of Lender] (the
“Lender”) or its registered assigns at the principal office of SunTrust Bank, as
Administrative Agent, or any other office that the Administrative Agent
designates, on the Commitment Termination Date (as defined in the Revolving
Credit Agreement dated as of September [_], 2008 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders from time to time a party thereto (including the
Lender) and SunTrust Bank, as Administrative Agent), the lesser of the principal
sum of [amount of such Lender’s Revolving Commitment] and no/100 Dollars
($__________________) and the aggregate unpaid principal amount of all Revolving
Loans made by the Lender to the Borrower pursuant to the Credit Agreement, in
lawful money of the United States of America in immediately available funds, and
to pay interest from the date hereof on the principal amount thereof from time
to time outstanding, in like funds, at said office, at the rate or rates per
annum and payable on such dates as provided in the Credit Agreement.


All Revolving Loans evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.


This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain events
and for the amendment or waiver of certain provisions of the Credit Agreement,
all upon the terms and conditions therein specified.  THIS REVOLVING CREDIT NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS) AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA.


PRIVATEBANCORP, INC.


By:                                                      
     Name:
     Title:

B-
 
 
 

--------------------------------------------------------------------------------

 


